Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 1 of 98 Page ID #:628




                              EXHIBIT 2
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 2 of 98 Page ID #:629
                                                                      Execution Copy




                       SECOND AMENDED AND RESTATED
                 ASSET AND SECURITIES PURCHASE AGREEMENT

                                              by and among

             CHINA BRANDING GROUP LIMITED (IN OFFICIAL LIQUIDATION)

                                                  and

                               THE JOINT OFFICIAL LIQUIDATORS

                                                  and

                                          SELLER MANAGEMENT

                                                  and

                                           TARGET ENTITIES

                                                  and

                                           KANKAN LIMITED

                                                  and

                                          REMARK MEDIA, INC

                                     Dated as of September 20, 2016




                                                EXHIBIT 2                              8


                 5426367.1 C5688.S05369
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 3 of 98 Page ID #:630
                                                                                          Execution Copy




                                                   TABLE OF CONTENTS

     ARTICLE I DEFINITIONS ..................................................................................................... 7

     ARTICLE II PURCHASE AND SALE.................................................................................15
     Section 2.01 Purchase and Sale of Assets ..............................................................................15
     Section 2.02 Purchase Consideration .....................................................................................16
     Section 2.03 Pre-Closing Deliveries ......................................................................................19
     Section 2.04 Determination of Closing Purchase Consideration .........................................19
     Section 2.05 Escrow ................................................................................................................ 21

     ARTICLE III CLOSING ........................................................................................................21
     Section 3.01 Closing. ..............................................................................................................21
     Section 3.02 Closing Deliverables. ........................................................................................22

     ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
                  MANAGEMENT AND TARGET ENTITIES .........................................22
     Section 4.01 Organization, Good Standing and Qualification .............................................23
     Section 4.02 Target Equity .....................................................................................................23
     Section 4.03 Corporate Authority; Approval and Fairness ...................................................23
     Section 4.04 Consents and Approvals; No Violations; Certain Contracts...........................24
     Section 4.05 Target Entity Reports; Financial Statements ...................................................25
     Section 4.06 Absence of Certain Changes .............................................................................25
     Section 4.07 Litigation and Liabilities ...................................................................................26
     Section 4.08 Employee Benefits .............................................................................................27
     Section 4.09 Compliance with Laws; Licenses .....................................................................27
     Section 4.10 Material Contracts .............................................................................................28
     Section 4.11 Properties............................................................................................................30
     Section 4.12 Taxes and Tax Returns ......................................................................................31
     2




                                                                   EXHIBIT 2                                                                   9
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 4 of 98 Page ID #:631
                                                                                         Execution Copy
     Section 4.13 Labor Matters .....................................................................................................31
     Section 4.14 Intellectual Property ..........................................................................................32
     Section 4.15 Insurance ............................................................................................................32
     Section 4.16 Brokers and Finders ...........................................................................................33
     Section 4.17 Solvency .............................................................................................................33
     ARTICLE V REPRESENTATIONS AND WARRANTIES
                              OF PARENT AND BUYER ......................................................................33
     Section 5.01 Organization, Good Standing and Qualification .............................................33
     Section 5.02 Corporate Authority...........................................................................................33
     Section 5.03 Consents and Approvals; No Violations ..........................................................34
     Section 5.04 Warrant ...............................................................................................................34
     Section 5.05 Brokers and Finders ...........................................................................................35
     Section 5.06 Solvency .............................................................................................................35
     Section 5.07 Litigation ............................................................................................................35
     ARTICLE VI COVENANTS .................................................................................................35
     Section 6.01 Conduct of Business Prior to the Closing ........................................................35
     Section 6.02 Filings; Other Actions; Notification .................................................................38
     Section 6.03 Parent Shareholder Approval ............................................................................39
     Section 6.04 Access and Reports............................................................................................39
     Section 6.05 Publicity .............................................................................................................40
     Section 6.06 Expenses .............................................................................................................40
     Section 6.07 Indemnification Agreements .............................................................................40
     Section 6.08 Resignations .......................................................................................................41
     Section 6.09 Confidentiality Agreement ................................................................................41
     Section 6.10 Tax Matters ........................................................................................................41
     Section 6.11 Management .......................................................................................................43
     3




                                                                  EXHIBIT 2                                                                   10
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 5 of 98 Page ID #:632
                                                                                         Execution Copy
     Section 6.12 Assigned Contracts ............................................................................................43
     ARTICLE VII CONDITIONS TO CLOSING ......................................................................43
     Section 7.01 Conditions to Obligations of All Parties. .........................................................44
     Section 7.02 Conditions to Obligations of Buyer. .................................................................44
     Section 7.03 Conditions to Obligations of Seller ..................................................................46

     ARTICLE VIII INDEMNIFICATION ..................................................................................47
     Section 8.01 Survival ..............................................................................................................47
     Section 8.02 Indemnification ..................................................................................................47
     Section 8.03 Exclusive Remedy .............................................................................................50

     ARTICLE IX TERMINATION .............................................................................................51
     Section 9.01 Termination by Mutual Consent .......................................................................51
     Section 9.02 Termination by Either the Buyer or the Seller .................................................51
     Section 9.03 Termination by the Seller ..................................................................................51
     Section 9.04 Termination by the Buyer .................................................................................51
     Section 9.05 Effect of Termination and Abandonment ........................................................52

     ARTICLE X MISCELLANEOUS .........................................................................................52
     Section 10.01 Seller Release...................................................................................................52
     Section 10.02 Joinder/Assumption Agreements ....................................................................53
     Section 10.03 Modification or Amendment ..........................................................................53
     Section 10.04 Waiver of Conditions ......................................................................................54
     Section 10.05 Counterparts; Signatures .................................................................................54
     Section 10.07 Notices ..............................................................................................................55
     Section 10.08 Entire Agreement .............................................................................................56
     Section 10.09 No Third Party Beneficiaries ..........................................................................57
     Section 10.10 Severability ......................................................................................................57
     Section 10.11 Interpretation; Absence of Presumption.........................................................57


     4




                                                                  EXHIBIT 2                                                                   11
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 6 of 98 Page ID #:633
                                                                                        Execution Copy
     Section 10.12 Assignment ......................................................................................................57
     Section 10.13 Attorneys' Fees.................................................................................................58
     Section 10.14 Remedies ..........................................................................................................58
     Section 10.15 Exclusion of Liability ......................................................................................58




     5




                                                                 EXHIBIT 2                                                                 12
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 7 of 98 Page ID #:634
                                                            Execution Copy



                          SECOND AMENDED AND RESTATED
                    ASSET AND SECURITIES PURCHASE AGREEMENT

           This Second Amended and Restated Asset and Securities Purchase Agreement (this
     “Agreement” or this “Asset and Securities Purchase Agreement”), dated as of
     September 20, 2016, is entered into by and among:

     (1) China Branding Group Limited (In Official Liquidation), an exempted company
         organized under the laws of the Cayman Islands, by and through its Joint Official
         Liquidators (the “Joint Official Liquidators”), with no personal liability, Hugh
         Dickson of Grant Thornton Specialist Services (Cayman) Ltd, 10 Market Street #765,
         Camana Bay, Grand Cayman, Cayman Islands KY1 9006 and David Bennett of Grant
         Thornton Recovery and Reorganisation Ltd, 12th floor, 28 Hennessy Road, Wanchai,
         Hong Kong (“Seller”);

     (2) the Joint Official Liquidators;

     (3) Adam Roseman (the “Seller Management”)

     (4) the entities set forth on Schedule I attached hereto (each, a “Target Entity” and
         together, the “Target Entities”);

     (5) KanKan Limited, a company organized under the laws of the British Virgin Islands (the
         “Buyer”), and

     (6) Remark Media, Inc., a Delaware corporation (the “Parent”).

                                           RECITALS

            WHEREAS, Seller owns 100% of the equity of each Target Entity (as defined
     below);

             WHEREAS, Seller was placed into official liquidation (the “Official Liquidation”)
     by Order of the Grand Court of the Cayman Islands dated August 18, 2016 and filed
     August 22, 2016, pursuant to which the Joint Official Liquidators were appointed over the
     Seller;

            WHEREAS, Parent owns 100% of the equity of the Buyer;

            WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to
     purchase and assume from Seller, 100% of the equity of each Target Entity, subject to the
     terms and conditions set forth herein (the “Transaction”);

     6




                                             EXHIBIT 2                                           13
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 8 of 98 Page ID #:635
                                                                Execution Copy

             WHEREAS, the Joint Official Liquidators are joined as a party to this Agreement in
     their personal capacities (but with no personal liability) solely for the purposes of receiving
     the benefit of the waivers and exclusions of liability in their favour contained in this
     Agreement;

            WHEREAS, certain of the parties hereto are party to an Amended and
     Restated Asset and Securities Purchase Agreement, dated as of July 5, 2016, by and
     among Seller, the Target Entities, Buyer and Parent (the “Prior Agreement”),
     which amended and restated in its entirety the Asset and Securities Purchase
     Agreement dated as of May 16, 2016, by and among Seller, the Target Entities,
     Buyer and Parent (the “Original Agreement”); and

            WHEREAS, the parties hereto now wish to amend and restate in its entirety
     the Prior Agreement as set forth below.

             NOW, THEREFORE, in consideration of the mutual covenants and agreements
     hereinafter set forth and for other good and valuable consideration, the receipt and
     sufficiency of which are hereby acknowledged, the parties hereto agree as follows:



                                             ARTICLE I

                                           DEFINITIONS

            The following terms have the meanings specified or referred to in this Article I:

            (1)     “AAA” shall have the meaning set forth in Section 2.04.

             (2)    “Acquisition Financing” shall mean financing from the Buyer's Lender, in
     form and substance mutually agreed upon between Buyer and Buyer's Lender, each in its
     sole discretion, in an amount equal to or greater than the cash payments required to be
     made by Buyer pursuant to Section 2.02(a).

            (3)     “Actions” shall have the meaning set forth in Section 4.07.

             (4)     “Affiliate” of any Person means another person that directly or indirectly,
     through one or more intermediaries, controls, is controlled by, or is under common
     control with, such first Person, where “control” means the possession, directly or
     indirectly, of the power to direct or cause the direction of the management policies of a
     Person, whether through the ownership of voting securities, by contract, as trustee or
     executor, or otherwise.

            (5)     “Agreement” refers to this agreement.

     7




                                                EXHIBIT 2                                              14
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 9 of 98 Page ID #:636
                                                                   Execution Copy

            (6)    “Assumed Warrant Value” shall mean the Black-Scholes calculated fair
     value per Warrant Share as more fully described on Schedule II.

             (7)    “Bankruptcy and Equity Exception” shall have the meaning set forth
     in Section 4.03.

           (8)   “Base Purchase Consideration” means US$6,750,000 in cash, plus the
     Management Incentive Payments, minus the Working Capital Adjustment.

           (9)    “Base Working Capital”                   means    negative     USD$250,000      in
     aggregate for the Target Entities.

            (10)    “Basket” shall have the meaning set forth in Section 8.02(c).

           (11) “business day” or “Business Day” means any day other than a Saturday,
     Sunday or other day on which banks are required to close in the State of California, the
     Cayman Islands, the People's Republic of China or Hong Kong.

            (12)    “Buyer” has the meaning set forth in the preamble.

            (13)    “Buyer Indemnitees” shall have the meaning set forth in Section 8.02.

           (14) “Buyer's Lender” shall mean MGG Investment Group LP, as
     Administrative Agent and Collateral Agent for the several lenders of the Parent.

             (15)     “Closing” and “Closing Date” shall have meanings set forth
     in Section 3.01.

           (16) “Closing        Purchase     Consideration”          means     the   Base   Purchase
     Consideration.

            (19) “Closing Working Capital” means (i) the consolidated cash and cash
     equivalents, accounts receivable, intercompany receivables due from non-Target
     Entities, prepaid expenses and all other current assets of the Target Entities in the
     aggregate as of immediately prior to the Closing (net of all applicable reserves),
     minus (ii) the consolidated current liabilities of the Target Entities in the aggregate as of
     immediately prior to the Closing, excluding for this purpose (A) all intercompany payables
     due to non-Target Entities to the extent terminated at Closing and (B) all Indebtedness and
     Transaction Expenses paid by or on behalf of the Seller (if any) at the Closing which are
     already deducted from the Closing Purchase Consideration. The Closing Working
     Capital shall be determined in accordance with GAAP in a manner consistent with the
     Target Entities past accounting principles, methods, practices and conventions.

           (20)     “Code” means the United States Internal Revenue Code of 1986, as
     amended.
     8




                                               EXHIBIT 2                                               15
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 10 of 98 Page ID
                                  #:637
                                                           Execution Copy

           (21)   “Confidentiality Agreement” shall have the meaning set forth in Section
   6.04.

          (22) “Contract” means any contract, agreement, indenture, note, bond, loan,
   instrument, lease, commitment, work order, task order, statement of work or other
   arrangement, whether, express or implied, written or oral.

           (23) “Delivered Purchase Consideration” means the amount of the Base
   Purchase Consideration plus the amount of Warrants delivered or finally determined to be
   deliverable (without the possibility of appeal) to the Contributories pursuant to the
   Distribution Agreement.

         (24)     “Disclosure Schedule” means the Disclosure Schedules attached to this
   Agreement.

           (25)   “Disputed Items Notice” shall have the meaning set forth in Section 2.04(2).

          (26) “Distribution Agreement” means the Asset Sale Realisation Distribution
   Agreement entered into on or around the date of this Agreement between (1) the Seller, (2)
   and the Contributories (as defined in the Distribution Agreement) in substantially the form
   attached as Schedule VII.

           (27)   “Employees” shall have the meaning set forth in Section 4.13.

           (28)   “Encumbrance” shall have the meaning set forth in Section 4.11.

          (29) “Escrow Agent” means Computershare Limited, or such other escrow
   agent as mutually agreed by Buyer and Seller.

           (30) “Escrow Agreement” means the Escrow Agreement among the Buyer,
   the Seller and the Escrow Agent, in substantially the form set forth on Schedule III.

         (31) “Escrow Amount” means $375,000 in cash, and with respect to the
   Warrants, the right to purchase up to an aggregate of 312,500 shares of Parent Common
   Stock underlying such Warrants, which will be deposited at the Closing with the
   Escrow Agent pursuant to the Escrow Agreement.

         (32) “Estimated Closing Purchase Consideration” means the estimate of the
   Closing Purchase Consideration set forth on the Estimated Closing Purchase
   Consideration Certificate.

           (33)   “FCPA” shall have the meaning set forth in Section 4.09.

           (34)   “Financial Advisor” means Houlihan Lokey, Inc.

   9




                                            EXHIBIT 2                                            16
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 11 of 98 Page ID
                                  #:638
                                                              Execution Copy

           (35) “Fundamental Representations” shall mean the representations of either
   the Seller, or the Seller Management, set forth in Sections
   4.01, 4.02, 4.03, 4.04, 4.09(iii) and 4.12 and the representations of the Buyer set
   forth in Sections 5.01, 5.02, 5.03 and 5.04.

           (34) “GAAP” means generally accepted accounting principles in the United
   States of America, consistently applied.

          (35)    “Governmental Entity” shall have the meaning set forth in Section 4.04.

          (36)    “Grand Court” shall mean the Grand Court of the Cayman Islands.

           (37)     “Indebtedness” means with respect to the Target Entities in the aggregate
   (i) all principal, interest, fees, prepayment and redemption premiums or penalties,
   expenses and other obligations or amounts in respect of borrowed money, notes, bonds,
   debentures and other debt securities, interest rate, currency or other hedging
   arrangements, letters of credit or similar extensions of credit, trade payables,
   and/or installment purchases incurred by the Target Entities prior to the Closing, or
   required to be paid in order to discharge fully all such amounts as of the Closing (other than
   capital leases and trade payables not overdue by more than ninety (90) days and incurred in
   the ordinary course of business); (ii) all obligations of the type referred to in clause (i) for
   the payment of which any of the Target Entities is responsible or liable, directly or
   indirectly, as obligor, guarantor, surety or otherwise, including guarantees of such
   obligations; (iii) all capital lease and similar obligations; and (iv) all obligations of the
   type referred to in clauses (i), (ii) and (iii) of other Persons secured by (or for which the
   holder of such obligations has an existing right, contingent or otherwise, to be secured by)
   any Lien on any property or asset of the Seller (whether or not such obligation is assumed
   by such Person).

           (38) “Indemnification Claim Notice” shall have the meaning set forth
   in Section 8.02(d).

          (39)    “Indemnified Party” shall have the meaning set forth in Section 8.02(d).

          (40)    “Indemnifying Party” shall have the meaning set forth in Section 8.02(d)(i).

          (41)    “Indemnitees” shall have the meaning set forth in Section 8.02(b).

          (42)    “Injunction” shall have the meaning set forth in Section 7.01(c).

          (43)    “Intellectual Property” shall have the meaning set forth in Section 4.14.

          (44)    “Joinders” shall have the meaning set forth in Section 10.02.

          (45)    “Judgment” shall have the meaning set forth in Section 4.07.
   10




                                              EXHIBIT 2                                               17
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 12 of 98 Page ID
                                  #:639
                                                              Execution Copy

            (46) “Knowledge” shall mean, with respect to the Target Entities or the Seller, in
   all cases the actual knowledge of a particular fact or other matters after reasonable inquiry
   of the Chief Executive Officer of the Seller, and with respect to any other party hereto, of
   any C-level officer of such party or any employees of such party with equivalent
   titles, provided, however, that such individuals shall be deemed to have “knowledge” of
   a fact or matter if in exercising reasonable care he or she would reasonably be
   expected to discover or become aware of such fact or matter in the ordinary course of
   carrying out his or her employment duties and responsibilities.

          (47)    “Laws” shall have the meaning set forth in Section 4.09.

          (48)    “Leased Real Property” shall have the meaning set forth in Section 4.11.

          (49)    “Liabilities” shall have the meaning set forth in Section 4.07.

          (50)    “Licenses” shall have the meaning set forth in Section 4.09(ii).

           (51) “Lien” means, with respect to any asset (including any security), any
   liens, charges, claims, deeds of trust, easements, encumbrances, leases, mortgages,
   options, pledges, proxies, rights of first refusal, security interests, voting trusts or
   agreements and restrictions or limitations of any kind, including any transfer restrictions.

           (52) “Losses” means any losses, damages, claims (including third-party
   claims), charges, interest, penalties, Taxes, costs, and expenses (including legal,
   consultant, accounting and other professional fees), after reduction (a) for any proceeds of
   insurance or other recoveries from third parties relating thereto; (b) for the value of any Tax
   benefits to be received in connection with such Loss or payments made in relation thereto;
   and (c) for any reserve or accrual expressly for such Loss reflected Closing Working
   Capital (but only to the extent of any such reserve or accrual), provided, however,
   Losses shall not include, unless paid or payable pursuant to a final, nonappealable
   judgment or fully executed settlement agreement to a third party, any punitive damages,
   special damages or consequential damages.

           (53) “Management Incentive Payments” means the aggregate of US$750,000 in
   cash, payable to certain officers and employees of the Seller and/or the Target Entities as
   well as certain other third parties, as set forth on Schedule IV.

           (54) ”Material Adverse Effect” means any change or effect, event, violation,
   circumstance, occurrence, state of facts or development (any such item, an “Effect”) that
   is, or would reasonably be expected to be, either individually or in the aggregate with all
   changes, effects, events, violations, circumstances, occurrences, states of fact or
   developments, materially adverse to the business, assets, results of operations, financial
   condition of the Target Entities and/or their Subsidiaries, taken as a whole; provided that no
   effect, alone or in combination, related to or arising out of any of the following shall be
   11




                                              EXHIBIT 2                                              18
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 13 of 98 Page ID
                                  #:640
                                                             Execution Copy

   taken into account in determining whether a Material Adverse Effect may exist: (A)
   circumstances generally affecting the relevant industry (which changes or developments, in
   each case, do not materially disproportionately affect the Target Entities and their
   Subsidiaries taken as a whole, as compared to other companies participating in the same
   industry as the Target Entities and their Subsidiaries); (B) changes affecting the United
   States or PRC economy or political conditions in the United States, PRC, Hong Kong or the
   Cayman Islands in general or any acts of terrorism, military actions or war (which changes
   or developments, in each case, do not materially disproportionately affect the Target
   Entities and their Subsidiaries taken as a whole, as compared to other
   companies participating in the same industry as the Target Entities and their Subsidiaries),
   (C) the announcement of this Agreement or pendency of the Transaction contemplated by
   this Agreement or the identity of the Buyer as the acquiror of the Seller; (D) any changes in
   applicable Law or GAAP; provided that such changes to not materially disproportionately
   affect the Target Entities and their Subsidiaries, taken as a whole, as compared to other
   companies participating in the same industry as the Target Entities and their subsidiaries;
   (E) any failure to meet internal or published projections, forecasts or revenue or earnings
   predictions for any period (provided that the underlying causes of such failures shall not
   be excluded); (F) actions or omissions of the Seller, the Target Entities or any of their
   Subsidiaries taken with the consent, authorization, approval, involvement or knowledge
   of the Buyer; or (G) any breach of this Agreement by the Buyer.

          (55)    “Material Contract” shall have the meaning set forth in Section 4.10.

           (56) “Memorandum and Articles of Association” means the memorandum and
   articles of association of the Seller or the comparable governing documents of the Target
   Entities or any of their Subsidiaries.

          (57)    “Parent” shall have the meaning set forth in the preamble.

          (58) “Parent Common Stock” means shares of common stock of the Buyer, par
   value $0.001 per share.

          (59) “Parent Shareholder Approval” shall have the meaning set forth in
   Section 6.03.

          (60) ”Permitted Liens” means (i) Liens for Taxes, assessments and
   governmental charges or levies not yet due and payable or that are being contested in
   good faith and by appropriate proceedings; (ii) mechanics', carriers', workmen's,
   repairmen's, materialmen's or other Liens or security interests that secure a liquidated
   amount that are being contested in good faith and by appropriate proceedings; (iii) leases,
   subleases and licenses (other than capital leases and leases underlying sale and leaseback
   Transaction); (iv) Liens imposed by applicable Law; (v) required pledges or deposits to
   secure obligations under workers' compensation Laws or similar legislation or to secure
   public or statutory obligations; (vi) recorded easements, covenants and rights of way and
   12




                                             EXHIBIT 2                                             19
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 14 of 98 Page ID
                                  #:641
                                                             Execution Copy

   other similar restrictions of record, and zoning, building and other similar restrictions, in
   each case that do not adversely affect in any material respect the current use of the
   applicable property owned, leased, used or held for use by the Target Entities or any of
   their Subsidiaries; and (viii) Liens unrelated to any Indebtedness the existence of which
   are specifically disclosed in the notes to the financial statements of the Target Entities
   prior to the date of this Agreement.

          (61) “Person” shall mean any individual, corporation (including not-for-profit),
   general or limited partnership, limited liability company, joint venture, estate, trust,
   association, organization, Governmental Entity or other entity of any kind or nature.

           (62)   “Post Survival Claim” shall have the meaning set forth under Section 2.05

           (63) ”PRC” means the People's Republic of China, but solely for the purposes
   of this Agreement, excluding the Hong Kong S.A.R., the Macau Special Administrative
   Region and the islands of Taiwan.

           (63)   “Proceeding” shall have the meaning set forth in Section 8.02(i).

           (64)   “Representatives” shall have the meaning set forth in Section 2.02(b)(D).

           (65) “Seller” means China Branding Group Limited (In Official Liquidation), a
   Cayman Islands company, acting by and through the Joint Official Liquidators (as agents
   with no personal liability), and any reference to actions being taken by the Seller shall be
   taken to include such actions being taken by the Joint Official Liquidators on behalf of the
   Seller, as appropriate.

           (66)   “Special Shareholder Meeting” shall have the meaning set forth in Section
   6.03.

          (67)     “Shareholders” means the shareholders of the Seller immediately prior to
   the Closing, and “Shareholder” means each of them.

          (68) “Subsidiary” shall mean, with respect to any party, any corporation,
   limited liability company, partnership or similar entity of which (x) such party or any
   other Subsidiary of such party is a general partner or (y) at least a majority of the
   securities (or other interests having by their terms ordinary voting power to elect a
   majority of the board of directors or other performing similar functions with respect to
   such corporation or other organization) is, directly or indirectly, owned or controlled by
   such party or by any one or more of its Subsidiaries, or by such party and one or more of its
   Subsidiaries.

           (69)   “Target Benefit Plans” shall have the meaning set forth in Section 4.08(i).


   13




                                             EXHIBIT 2                                             20
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 15 of 98 Page ID
                                  #:642
                                                           Execution Copy

          (70) “Target Equity” means, collectively, 100% of the equity interest of each
   Target Entity.

          (71) “Target Entity” or “Target Entities” shall have the meaning set forth in
   the Preamble.

          (72)   “Target IP” shall have the meaning set forth in Section 4.14(i).

          (73) “Tax” or “Taxes” means all taxes (whether United States federal, state,
   local or non-United States national provincial or local) including all income, profits,
   franchise, gross receipts, environmental, customs duty, capital stock, net worth,
   severances, stamp, payroll, sales, employment, use, property, withholding, excise,
   production, value added, goods and services, occupancy, transfer and other taxes, duties
   or assessments of any nature whatsoever, together with all interest, penalties and
   additions imposed with respect to such amounts.

          (74) “Tax Return” means all returns, forms, reports and other documentation
   required to be filed with, or supplied to, any United States federal, state, local or
   nonUnited States national provincial or local tax authority with respect to Taxes (and any
   amendments, supplements and supporting documentation thereto).

         (75) “Total Purchase          Consideration”      means    the   Closing    Purchase
   Consideration plus the Warrants.

          (76)   “Trade Secrets” shall have the meaning set forth in Section 4.14.

           (77) “Transaction Expenses” means the aggregate fees, costs, expenses and
   obligations incurred by or on behalf of the Seller, or for which the Seller is liable, in
   connection with the Transaction including all amounts in respect of legal, accounting,
   investment banking, management bonuses and other similar fees and expenses through
   and including the Closing Date.

          (78)   “Transaction” shall have the meaning set forth in Recitals.

         (79) “Updated Disclosure Schedules” shall have the meaning set forth in the
   preamble to Article IV.

           (80) “Warrant Exercise Price” means US$10.00 per share of Parent Common
   Stock, as adjusted pursuant to the mechanism set forth in Section 2.02(b).

          (81)   “Warrant Share” shall have the meaning set forth in Section 2.02(b).

          (82) “Working Capital Adjustment” shall mean the amount, if any, that the
   Closing Working Capital is less then Base Working Capital.

   14




                                           EXHIBIT 2                                            21
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 16 of 98 Page ID
                                  #:643
                                                                Execution Copy

                                            ARTICLE II

                                     PURCHASE AND SALE

            Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions set
   forth herein, at the Closing, (i) Seller shall sell, assign, transfer, convey and deliver to
   Buyer, and Buyer shall purchase from Seller free and clear of all Liens (other than the
   Permitted Liens), all of Seller's right, title and interest in, to and under the Target Equity
   of China SNS Group Limited and Fanstang (Shanghai) Entertainment Information
   Consulting Co. Ltd.; (ii) Seller shall sell, assign, transfer, convey and deliver to Parent, and
   Parent shall purchase from Seller free and clear of all Liens (other than the Permitted
   Liens), all of Seller's right, title and interest in, to and under the Target Equity of RAAD
   Productions, LLC; and (iii) Seller shall sell, assign, transfer, convey and deliver to Buyer,
   and Buyer shall purchase from Seller (but not have any duties or obligations with respect
   thereto without the express assumption thereof by the Buyer in its sole discretion), all of
   such right, title and interest in, to and under the other assets of the Seller that the Seller has
   at the date of the Closing (other than Seller’s rights under this Agreement and the
   Distribution Agreement), if any, including but not limited to the following (provided,
   however, that such assets shall not include intercompany accounts receivable in favor of the
   Seller):

                  (a)     all accounts receivable;

                   (b)   all tangible personal property, including all equipment, materials,
   prototypes, tools, supplies, vehicles, furniture, fixtures, improvements and other tangible
   assets of the Seller;

                  (c)      all Intellectual Property (as defined below) of the Seller and rights
   with respect to Intellectual Property of the Seller;

               (d)    all rights and benefits of the Seller under Contracts (other than this
   Agreement and the Distribution Agreement), including without limitation the Material
   Contracts;

                  (e)     all rights and benefits of the Seller under Licenses (as defined
   below);

                   (f)      all claims and causes of action of the Seller against other Persons
   (regardless of whether or not such claims and causes of action have been asserted by the
   Seller), and all rights of indemnity, warranty rights, rights of contribution, rights to refunds,
   rights of reimbursement and other rights of recovery possessed by the Seller (regardless of
   whether such rights are currently exercisable); and

                  (g)     any goodwill associated with any of the foregoing.
   15




                                               EXHIBIT 2                                                22
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 17 of 98 Page ID
                                  #:644
                                                             Execution Copy

          Section 2.02 Purchase Consideration. The Parent and the Buyer will make or
   cause to be made the following distributions and payments of the Estimated Closing
   Purchase Consideration, according to the timing indicated below:

          (a)    At the Closing, the Buyer will pay the following amounts as detailed
   on Schedule 2.02(a):

                     i.   the cash portion of the Escrow Amount to the Escrow Agent;

                    ii.   the Management Incentive Payments to the recipients thereof as set
                          forth on Schedule IV; and

                   iii.   the amounts and to the respective persons set forth on the
                          attached Schedule VI (which Schedule VI represents the known
                          outstanding Indebtedness of the Target Entities as of the date hereof
                          and which Schedule VI the parties agree may updated by mutual
                          agreement as necessary immediately prior to Closing to reflect the
                          final amount of Indebtedness of the Target Entities outstanding as of
                          the Closing); and

                   iv.    an amount equal to the Base Purchase Consideration (as determined
                          in the Estimated Closing Purchase Consideration Certificate) minus
                          the amounts paid pursuant to clauses i., ii. and iii., above, and minus
                          Seller’s Tax Obligations, as defined below, by wire transfer of
                          immediately available funds to the Seller in accordance with such
                          wire instructions as provided by the Seller pursuant to Section
                          2.03 hereof and the Seller shall apply such funds in accordance with
                          the terms of the Distribution Agreement, which shall include
                          payment of the Transaction Expenses, which will be disbursed by the
                          Seller to its respective payees thereof.

             (b) At an appropriate time as determined by Seller in its sole
   discretion (currently anticipated to be approximately three to six months
   after Closing), the Parent will issue and deliver to the Seller or to other
   Persons designated in writing by the Seller in its sole discretion (collectively, the
   “Warrant Recipients”), one or more duly executed warrant(s) (each, a “Warrant” and
   together, the “Warrants”) to purchase, subject to receipt of the Parent Shareholder
   Approval, (i) that number of shares of Parent Common Stock as is determined by Seller in
   its sole discretion, with such number of shares of Parent Common Stock and such Warrant
   Recipients currently anticipated to be as set forth on Schedule 2.02(b) attached hereto, but
   subject to change in Seller’s sole discretion, for a total of 5,750,000 shares (which number
   of shares of Parent Common Stock may be reduced in the aggregate by the Warrant portion
   of the Escrow Amount pursuant to the terms and conditions of such Warrant) and (ii) up
   to 500,000 shares of Parent Common Stock to management of the Target Entities,
   16




                                             EXHIBIT 2                                              23
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 18 of 98 Page ID
                                  #:645
                                                              Execution Copy

   subject to customary vesting provisions relating to their continued service with the Target
   Entities, as mutually agreed to by the Parent and the Seller, each in its sole discretion, prior
   to the Closing (each such Warrant to purchase one share of Parent Common Stock, a
   “Warrant Share”), with each Warrant Recipient to pay as consideration for the exercise of
   such Warrant the Warrant Exercise Price. Moreover:

                          (A)    subject to receipt of the Parent Shareholder Approval, if,
   during the period commencing on the Closing Date and ending on the fourth anniversary of
   the Closing Date, the closing price for the Parent Common Stock has not exceeded the sum
   of US$10.00 per share plus the Assumed Warrant Value for any fifteen (15) individual
   trading days (which may be non-consecutive) in any consecutive thirty (30) trading day
   period, then, at the sole election of the holder thereof, at 11:59 pm Pacific Time on the
   fourth anniversary of the Closing Date, in exchange for the Warrant the Parent will issue
   to the holder of the Warrant such number of shares of Parent Common Stock equal to
   (x) the number of Warrant Shares issuable upon exercise of the Warrant and payment of the
   Warrant Exercise Price per Warrant Share, multiplied by (y) fifty percent (50%) of the
   Assumed Warrant Value, divided by (z) the volume weighted average price of the Parent
   Common Stock for the thirty (30) trading days ending on the fourth anniversary of the
   Closing Date;

                           (B)    each Warrant shall include a customary cashless exercise
   mechanism, and subject to receipt of the Parent Shareholder Approval, will be
   exercisable, in part or in whole, for a period of seven (7) years after the Closing Date;

                           (C)     Parent shall use commercially reasonable efforts to register
   the re-sale by each Warrant holder of the Warrant Shares under the Securities Act of 1933,
   as amended, and use commercially reasonable efforts to cause such registration to be
   effective with the SEC within 120 days of the Closing (the “Warrant Shares
   Registration”) and to maintain such Warrant Shares Registration until such time as the
   Warrant Shares are permitted to be sold by each Warrant holder without volume or
   manner-of-sale restrictions under Rule 144 promulgated by the SEC under the Securities
   Act of 1933, as amended; provided that (i) in the event the Parent is contemplating in
   good faith an underwritten public offering of Parent Common Stock, the Parent may
   suspend the Warrant Shares Registration during the period commencing thirty (30) days
   prior to the Parent's good faith estimate of the filing date of its registration statement in
   connection with such underwritten public offering and ending thirty (30) days after the
   effective date of the registration statement relating to such underwritten public offering; and
   (ii) Seller acknowledges and agrees that prior to the Warrant Shares Registration and
   during any period in which the Warrant Shares Registration is suspended pursuant to
   clause (i), above, or in which the Warrant Shares Registration may cease to be effective in
   accordance with applicable law, the Warrant Shares shall be “restricted securities” as
   defined under the Securities Act of 1933, as amended, and the Securities Exchange Act of
   1934, as amended, and applicable states securities laws, and may only be transferred in

   17




                                              EXHIBIT 2                                               24
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 19 of 98 Page ID
                                  #:646
                                                                Execution Copy

   accordance with clause (D), below;

                           (D)     in connection with any Warrant Shares Registration, each
   Warrant holder shall, as a condition precedent to receiving the benefits of any Warrant
   Shares Registration, (i) truthfully, accurately and completely provide to the Parent any
   and all information concerning the applicable Warrant holder and/or its affiliates or
   controlling persons as the Parent may reasonably request in connection with the Warrant
   Shares Registration; and (ii) agree to indemnify, defend and hold harmless the Parent and
   its directors, officers, employees, control persons, legal counsel, accountants, financial
   advisors and other representatives (“Representatives”) from and against any and all
   against all claims, losses, damages and liabilities (or actions in respect thereof) arising out of
   or based on: (i) any untrue statement (or alleged untrue statement) of a material fact
   contained or incorporated by reference in any such registration statement, prospectus,
   offering circular or other document, or (ii) any omission (or alleged omission) to state
   therein a material fact required to be stated therein or necessary to make the statements
   therein not misleading, in each case to the extent, but only to the extent, that such untrue
   statement (or alleged untrue statement) or omission (or alleged omission) is made in such
   registration statement, prospectus, offering circular or other document in reliance upon
   and in conformity with written information furnished to the Parent by such Warrant
   holder and stated to be specifically for use therein; and each such Warrant holder will
   reimburse the Parent and its directors, officers, employees, control persons, legal counsel,
   accountants, financial advisors and other representatives for any legal or any other
   expenses reasonably incurred in connection with investigating or defending any such
   claim, loss, damage, liability or action;

                           (E)    Seller acknowledges and agrees that each Warrant and, unless
   a Warrant Shares Registration is then effective, each of the Warrant Shares, have been
   issued in a private placement transaction exempt from the registration and prospectus
   delivery requirements of the Securities Act of 1933, as amended, and shall be deemed to be
   “restricted securities” as defined under the Securities Act of 1933, as amended, and the
   Securities Exchange Act of 1934, as amended, and applicable states securities laws; Seller
   further acknowledges and agrees that each Warrant and each of the Warrant Shares may
   only be offered, sold or otherwise transferred pursuant to an effective registration statement
   or an applicable exemption thereto; Seller further acknowledges and agrees that Parent may
   require each Warrant holder to make customary investor representations, warranties and
   certifications to Parent as a condition to the issuance to each such Warrant; and Seller
   further acknowledges and agrees that each Warrant and, unless a Warrant Shares
   Registration is then effective, each certificate evidencing Warrant Shares, may include the
   following legend (in addition to any other legends that Parent may determine to be required
   under applicable Laws:

                  THE SECUR ITIES REPRESENTED BY THIS
                  CERTIFICATE HAVE NOT BEEN REGISTERED

   18




                                               EXHIBIT 2                                                25
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 20 of 98 Page ID
                                  #:647
                                                            Execution Copy

                 UNDER THE SECURITIES ACT OF 1933, AS
                 AMENDED, OR THE SECURITIES LAWS OF ANY
                 STATE, AND MAY NOT BE SOLD, TRANSFERRED,
                 ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS
                 AND UNTIL REGISTERED UNDER SUCH ACT
                 AND/OR APPLICABLE STATE SECURITIES LAWS,
                 OR UNLESS THE ISSUER OF SUCH SECURITIES HAS
                 RECEIVED AN OPINION OF COUNSEL OR OTHER
                 EVIDENCE, REASONABLY SATISFACTORY TO IT
                 AND ITS COUNSEL, THAT SUCH REGISTRATION IS
                 NOT REQUIRED;

                           (F)    (i) the Warrants and Warrant Exercise Price shall
   be proportionately adjusted as appropriate in the event of any stock split, stock dividend
   (where it is in the form of Parent Common Stock) or similar event with respect to the
   Parent Common Stock, and (ii) in the case of any other dividend or similar event issued to
   the holders of Parent Common Stock, the Warrant Exercise Price shall concurrently be
   reduced by an amount equal to the per share value (as determined by the Board of Directors
   of Parent in its reasonable discretion, unless such dividend is cash (which would be at its
   actual value) or freely transferrable securities on a recognized securities exchange (which
   would be valued at the average closing price of such securities over the ten trading days
   immediately prior to such dividend)) of any economic benefit conveyed by such dividend
   or similar event to the holders of Parent Common Stock;

                         (G)    Seller acknowledges and agrees that the Warrants shall
   provide that no Warrant may be sold, assigned, hypothecated or otherwise transferred
   prior to the exercise of such Warrant by a Warrant holder other than to an Affiliate of
   such Warrant holder; and

                         (H)   Notwithstanding anything to the contrary set forth above,
   Seller agrees that no Warrant may be exercised, and no Warrant may be exchanged for
   Parent Common Stock under subsection (A) above, unless and until Parent Shareholder
   Approval has been obtained.

           Section 2.03 Pre-Closing Deliveries. On or prior to the Closing Date, the Seller
   will furnish to the Buyer (i) a certificate signed by the Seller setting forth the Seller's
   estimate of the Closing Working Capital, including an itemization of the components
   of Closing Working Capital, (ii) a certificate signed by the Seller containing the Estimated
   Closing Purchase Consideration (the “Estimated Closing Purchase Consideration
   Certificate”), and (iii) a Schedule 2.03(iii), in form and substance reasonably
   satisfactory to the Buyer, (A) setting forth wire transfer instruction for the Seller (for
   amounts payable to the Seller), and (B) setting forth wire transfer instructions for the
   Escrow Agent.

   19




                                            EXHIBIT 2                                             26
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 21 of 98 Page ID
                                  #:648
                                                             Execution Copy

          Section 2.04 Determination of Closing Purchase Consideration.

          (1)     Within one hundred twenty (120) days after the Closing Date, the Parent
   and the Buyer will deliver to the Seller a certificate (the “Closing Purchase
   Consideration Certificate”), executed by the Parent and the Buyer, setting forth an
   itemized statement of the Closing Working Capital and a statement setting forth in
   reasonable detail the calculation of the Closing Purchase Consideration.

           (2)    If the Seller delivers written notice (the “Disputed Items Notice”) to the
   Buyer within fifteen (15) days after receipt of the Closing Purchase Consideration
   Certificate, stating that the Seller objects to any items on the Closing Purchase
   Consideration Certificate, specifying the basis for such objection in reasonable detail and
   setting forth the Seller's proposed modifications to the Closing Purchase Consideration
   Certificate, the Seller and the Buyer will attempt to resolve and finally determine and
   agree upon the Closing Purchase Consideration as promptly as practicable.

           (3)    If the Seller and the Buyer are unable to agree upon the Closing Purchase
   Consideration within fifteen (15) days after delivery of the Disputed Items Notice, the
   Seller and the Buyer will refer the matter to an independent, nationally recognized
   independent accounting firm mutually selected by the Buyer and the Seller, to resolve the
   disputed items specified in the Disputed Items Notice. If the Buyer and the Seller are
   unable to agree on the selection of an accounting firm, the accounting firm will be chosen
   by the American Arbitration Association (“AAA”), with the expenses of the AAA to be
   borne fifty percent (50%) by the Seller and fifty percent (50%) by the Buyer. The
   accounting firm shall address only the disputed items set forth in the Disputed Items
   Notice and may not assign a value greater than the greatest value claimed for such item
   by either party in the Disputed Items Notice or smaller than the smallest value claimed
   for such item by either party in the Disputed Items Notice. The accounting firm will (i)
   resolve the disputed items specified in the Disputed Items Notice and (ii) determine the
   Closing Purchase Consideration, as modified only by the resolution of such items. The
   determination of the selected accounting firm will be made within thirty (30) days after
   being selected and will be final and binding upon the parties. The fees, costs and
   expenses of the accounting firm so selected will be borne by the party whose positions
   generally did not prevail in such determination, or if the accounting firm determines that
   neither party could be fairly found to be the prevailing party, then such fees, costs and
   expenses will be borne fifty percent (50%) by the Seller and fifty percent (50%) by the
   Buyer.

           (4)     If the Seller does not deliver the Disputed Items Notice to the Buyer within
   fifteen (15) days after the delivery of the Closing Purchase Consideration Certificate (or at
   such earlier time as the Seller delivers written notice to the Buyer stating that the Seller
   does not object to any item on the Closing Purchase Consideration Certificate), the
   calculation of the Closing Purchase Consideration specified in the Closing Purchase
   Consideration Certificate will be conclusively presumed to be true and correct in all
   20




                                             EXHIBIT 2                                             27
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 22 of 98 Page ID
                                  #:649
                                                              Execution Copy

   respects and will be final and binding upon the parties, and the Seller shall be deemed to
   have agreed with the calculations of Closing Working Capital and Closing Purchase
   Consideration specified in the Closing Purchase Consideration Certificate.

           (5)     Within five (5) days after the Closing Purchase Consideration has been
   finally determined pursuant to this Section 2.04: (i) Seller shall pay to Buyer the amount, if
   any, by which the final Closing Working Capital as determined in the final Closing
   Purchase Consideration Certificate is lower than the lesser of (A) the Base Working Capital
   and (B) the Closing Working Capital as reflected in the Estimated Closing Purchase
   Consideration Certificate (the “Estimated Working Capital”); and (ii) Buyer shall pay to
   Seller the amount, if any, by which the final Closing Working Capital as determined in the
   final Closing Purchase Consideration Certificate is greater than the Estimated Working
   Capital, but in no event more than the amount of the Working Capital Adjustment as set
   forth in the Estimated Closing Purchase Consideration Certificate.

          (6)    Subject to Section 8.02(c), the final determination of the Closing Purchase
   Consideration under this Section 2.04 shall not impair any other rights of a party under
   this Agreement, including any rights to indemnification.

           (7)    After the Closing, the Parent and the Buyer shall, and shall cause its
   employees to, provide the Seller, its accountants and any accountant selected pursuant
   to Section 2.04(3) reasonable access to the personnel, properties, books and records of the
   Parent, the Buyer and the Target Entities in connection with any dispute under
   this Section 2.04.

             Section 2.05 Escrow. The Escrow Amount will be deposited at the Closing with
   the Escrow Agent, and subject to the terms and conditions of the Escrow Agreement,
   shall remain in escrow until the fifteen (15) month anniversary of the Closing Date (not
   including any amounts previously distributed and less the aggregate amounts of any
   claims that have been asserted on or prior to such date (each, a “Post Survival Claim”)). At
   such time as any Post Survival Claim is finally resolved, the Buyer and the Seller will
   provide joint instructions to pay to the Buyer the amount to which it is entitled with
   respect to such Post Survival Claim, if any, and to pay to the Seller the remaining
   amount, if any, in the escrow account after any such payment is made. If the Buyer or any of
   its Affiliates is entitled to indemnification under Article VIII, then the Buyer shall have the
   right to submit a claim in accordance with the terms of Article VIII and the Escrow
   Agreement.

                                          ARTICLE III

                                            CLOSING

         Section 3.01 Closing. Subject to the terms and conditions of this Agreement, the
   consummation of the Transaction contemplated by this Agreement (the “Closing”) shall
   21




                                              EXHIBIT 2                                              28
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 23 of 98 Page ID
                                  #:650
                                                             Execution Copy

   take place remotely via the exchange of documents and signatures on the second (2nd)
   Business Day after all of the conditions to Closing set forth in Section 7.01 are either
   satisfied or waived (other than conditions which, by their nature, are to be satisfied on the
   Closing Date), or at such other time, date or place as Seller and Buyer may mutually
   agree upon in writing. The date on which the Closing is to occur is herein referred to as
   the “Closing Date.”

          Section 3.02 Closing Deliverables.

           (a)     At the Closing, in addition to any items the delivery of which is made an
   express condition to the Buyer's obligations at the Closing pursuant to Section 7.02, the
   Seller shall deliver to the Buyer the updated register of members of each Target Entity (or
   the equivalent in the applicable jurisdiction), certified by the registered agent of such
   Target Entity, reflecting the Target Equity being purchased by the Buyer at the Closing,
   and such other evidence of Buyer's vested ownership in the Target Entities that Buyer
   may reasonably request under applicable Laws; provided that the Seller shall not be
   obligated to deliver the updated, certified equivalent of a register of members of Fanstang
   (Shanghai) Entertainment Information Consulting Co. Ltd. because the sole shareholder
   will remain China SNS Group Limited after the Closing.

          (b)    At the Closing, in addition to any items the delivery of which is made an
   express condition to the Seller's obligations at the Closing pursuant to Section 7.03, the
   Buyer shall, and the Parent shall cause the Buyer to, deliver to Seller the Estimated
   Closing Purchase Consideration pursuant to Section 2.02.



                                          ARTICLE IV

         REPRESENTATIONS AND WARRANTIES OF SELLER MANAGEMENT

          Except as set forth in the Disclosure Schedules (it being agreed that disclosure of
   any item in any section or subsection of the Disclosure Schedule shall be deemed to be a
   disclosure with respect to any other section or subsection to which the relevance of such
   item is reasonably apparent from the express language of such disclosure), which Seller
   Management shall be entitled to update in writing prior to the Closing, at their sole
   discretion, with respect to any disclosures relating to third party consents and
   Material Contracts (any such update, the “Updated Disclosure Schedules”), the Seller
   Management (but, for the avoidance of doubt, not the Joint Official Liquidators who make
   no representations or warranties on behalf of the Seller except for the representations and
   warranties contained in Section 4.03(iii)) represent and warrant to Buyer that the
   statements contained in this Article IV are true and correct as of the date hereof, and
   as of the Closing Date (provided that the Seller Management (but, for the avoidance of
   doubt, not the Joint Official Liquidators who make no representations or warranties on
   22




                                             EXHIBIT 2                                             29
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 24 of 98 Page ID
                                  #:651
                                                             Execution Copy

   behalf of the Seller except for the representations and warranties contained in Section
   4.03(iii)) represent and warrant to Buyer that the statements contained in Sections 4.04
   and 4.10 below are true and correct as of the Closing Date):

          Section 4.01 Organization, Good Standing and Qualification. The Seller, each of
   the Target Entities and their respective Subsidiaries is a legal entity duly organized,
   validly existing and in good standing under the Laws of its respective jurisdiction of
   organization and has all requisite corporate or similar power and authority to own, lease
   and operate its properties and assets and to carry on its business as presently conducted in
   all material respects and is qualified to do business and is in good standing as a foreign
   corporation or other legal entity in each jurisdiction where the ownership, leasing or
   operation of its assets or properties or conduct of its business requires such qualification.

          Section 4.02 Target Equity.

           (i)    All presently outstanding Target Equity were duly and validly issued (or
   subscribed for) in compliance with all applicable Laws, preemptive rights of any Person,
   and applicable Contracts. No Target Equity was issued or subscribed to in material
   violation of the preemptive rights of any Person, terms of any Contract, or any Laws, by
   which each applicable Target Entity at the time of issuance or subscription was bound.
   Except as contemplated under this Agreement, there are no (a) resolutions pending to
   increase the share capital or registered capital of any Target Entity or cause the
   liquidation, winding up, or dissolution of any Target Entity, nor has any distress,
   execution or other process been levied against any Target Entity, (b) dividends which
   have accrued or been declared but are unpaid by any Target Entity, (c) obligations,
   contingent or otherwise, of any Target Entity to repurchase, redeem, or otherwise acquire
   any Target Equity, or (d) outstanding or authorized equity appreciation, phantom equity,
   equity plans or similar rights with respect to any Target Entity.

          (ii)    The Seller is the sole record and beneficial holder of all of the Target
   Equity, free and clear of all Liens of any kind.

          Section 4.03 Corporate Authority; Approval and Fairness.

           (i)     The Seller and each Target Entity has all requisite corporate power and
   authority and has taken all corporate action necessary in order to execute, deliver and
   perform its obligations under this Agreement and to consummate the Transaction in
   accordance with the terms hereof. This Agreement has been duly executed and delivered by
   the Seller and each Target Entity and constitutes a valid and binding agreement of the Seller
   and each Target Entity enforceable against such entity in accordance with its terms, subject
   to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar
   Laws of general applicability relating to or affecting creditors' rights and to general
   equity principles (the “Bankruptcy and Equity Exception”).

   23




                                             EXHIBIT 2                                             30
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 25 of 98 Page ID
                                  #:652
                                                             Execution Copy

          (ii)    The Seller Management has determined that the Transaction is fair to, and in
   the best interests of, the Seller, its creditors and its shareholders, and has approved and
   declared advisable this Agreement and the Transaction.

          (iii) The following representations and warranties in this subparagraph (iii) are
   made solely by the Joint Official Liquidators (as agents and without personal liability):
   Pursuant to the terms of the order made by the Grand Court dated August 18, 2016 and
   filed August 22, 2016, the sanction of the Grand Court authorizing the Joint Official
   Liquidators to enter into this Agreement (“Sanction”) as a condition to the completion of
   the Transaction has been obtained, and no further action of the Grand Court in connection
   with the Transaction is required.

          (iv)     Upon receipt of the requisite corporate approvals referred to above, and on
   the granting of the Sanction, the completion of the Transactions contemplated hereby will
   be duly authorized as a matter of the laws of the Cayman Islands (Seller) and the laws
   applicable to the Target Entities.

          Section 4.04 Consents and Approvals; No Violations; Certain Contracts.

          (i)    Subject to the Sanction, no notices, reports or other filings are required to be
   made by the Seller or any Target Entity with, nor are any consents, registrations,
   approvals, permits or authorizations required to be obtained by the Seller or any Target
   Entity or from, any domestic, multinational or foreign governmental or regulatory
   authority, agency, commission, body, court or other legislative, executive or judicial
   governmental entity (each a “Governmental Entity”), in connection with the execution,
   delivery and performance of this Agreement by the Seller or any Target Entity and the
   consummation of the Transaction and the other Transaction contemplated hereby, except
   those that the failure to make or obtain are not, individually or in the aggregate,
   reasonably likely to have a Material Adverse Effect or prevent or materially impair the
   consummation of the Transaction.

          (ii)    The execution, delivery and performance of this Agreement by the Seller
   and each Target Entity does not, and the consummation of the Transaction will not,
   constitute or result in (A) a breach or violation of, or a default under, the memorandum
   and articles of association of the Seller or the comparable governing documents of the
   Target Entities or any of their Subsidiaries, (B) with or without notice, lapse of time or
   both, a material breach or violation of, assuming (solely with respect to performance of
   this Agreement and consummation of the Transaction and the other transactions
   contemplated hereby) compliance with the matters referred to in Section 4.04(i), any Law
   to which the Seller or any of its Subsidiaries is subject, (C) with or without notice, lapse
   of time or both, a breach or violation of, a termination, cancellation or modification (or
   right of termination, cancellation or modification) or default under, the payment of
   additional fees, the creation or acceleration of any obligations under or the creation of a
   Lien on any of the assets of the Seller or any of its Subsidiaries pursuant to any
   24




                                             EXHIBIT 2                                              31
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 26 of 98 Page ID
                                  #:653
                                                             Execution Copy

   agreement, lease, license, contract, settlement, consent, note, mortgage or indenture
   (each, a “Contract”) binding upon the Seller or any of the Subsidiaries not otherwise
   terminable by the other party thereto on 60 days' or less notice, (D) a breach or violation of
   or a termination, cancellation or modification (or right of termination, cancellation or
   modification) or default or right of first refusal or similar right under any investment
   agreement, shareholders agreement or any other similar agreement to which the Seller or
   any of the Subsidiaries is a party or by which any of them are otherwise bound, or (E) any
   change in the rights or obligations of any party under any Contract binding upon the
   Seller or any of its Subsidiaries, except, for each of (A) through (E), for any such breach,
   violation, termination, default, creation, acceleration or change that is not, individually or
   in the aggregate, reasonably likely to have a Material Adverse Effect or prevent or
   materially impair the consummation of the Transaction contemplated by this Agreement.

           Section 4.05 Target Entity Reports; Financial Statements. Section 4.05 of the
   Disclosure Schedule sets forth true, complete and correct copies of the respective
   unaudited management accounts for the Seller, each of the Target Entities and their
   respective Subsidiaries as of December 31, 2015 and the related statements of
   income for the period then ended, together with the notes thereto (“Financial
   Statements”). The Financial Statements were prepared from the books and records of
   the Seller and the Target Entities, are accurate and complete in all material respects, fairly
   present, in all material respects, the financial position of the Seller, the Target Entities
   and their Subsidiaries as of the date thereof and for the periods covered thereby, and the
   results of operations and cash flows of the Seller, the Target Entities and their Subsidiaries
   as of the date thereof or for the respective period set forth therein, in conformity with
   GAAP, all as consistently applied during the periods involved.

           Section 4.06 Absence of Certain Changes. Since December 31, 2015, (i) the
   Seller and the Target Entities have conducted their respective businesses in all material
   respects in the ordinary course of business consistent with past practice, and (ii) there has
   not been:

          (i)     any change in the financial condition, business or results of their
   operations or any circumstance, occurrence or development of which the Seller
   Management or the Target Entities have Knowledge which, individually or in the
   aggregate, has had or is reasonably likely to have a Material Adverse Effect;

           (ii)   any declaration, setting aside or payment of any dividend or other
   distribution with respect to any shares of capital stock of the Seller, any Target Entity or
   any of their Subsidiaries (except for dividends or other distributions by any Subsidiary to
   the applicable Target Entity);

           (iii) any material change in any method of accounting or accounting practice
   by the Seller or the Target Entities;

   25




                                             EXHIBIT 2                                              32
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 27 of 98 Page ID
                                  #:654
                                                               Execution Copy

           (iv)   (1) any increase in the compensation or benefits payable or to become
   payable to its officers or employees (except for increases in the ordinary course of
   business and consistent with past practice) or (2) any establishment, adoption, entry into or
   amendment of any collective bargaining, bonus, profit sharing, equity, thrift,
   compensation, employment, termination, severance or other plan, agreement, trust, fund,
   policy or arrangement for the benefit of any director, officer or employee, except to the
   extent required by applicable Law;

          (v)     any Material Adverse Effect;

           (vi)    any amendment, modification, or supplement to the charter documents of the
   Seller or the Target Entities;

           (vii) any issuance, sale, grant, or other disposition of any equity or debt
   securities of the Seller or any Target Entity;

           (viii) any capital expenditure (or series of related capital expenditures) outside the
   ordinary course of business in excess of $50,000 in the aggregate that was not contemplated
   by its capital expenditure budget;

           (ix)    settlement or compromise of any pending or threatened Actions against
   the Seller or any Target Entity;

           (x)     sale, assignment, license or transfer of any material portion of the assets of
   the Seller or the Target Entities, except in the ordinary course of business;

          (xi)    sale assignment, license or transfer of any Target IP to any third party,
   except in the ordinary course of business;

          (xii) any loans or advances to, or guarantees for the benefit of, any Persons
   (except to employees in the ordinary course of business);

           (xiii) any failure to pay when due any indebtedness or other amounts owed to
   creditors of any Target Entity; or

          (xiv)   any agreement to do any of the foregoing.

           Section 4.07 Litigation and Liabilities. Other than the Official Liquidation and
   any proceedings in connection therewith, there are no civil, criminal, administrative or
   other actions, suits, claims, oppositions, litigations, hearings, arbitrations, investigations or
   other proceedings (“Actions”) pending or, to the Knowledge of the Seller Management or
   the Target Entities, threatened against the Seller or any Target Entity or any of their
   respective Subsidiaries, or obligations or liabilities of the Seller and any Target Entity,
   whether or not accrued, contingent or otherwise, that would be required to be reflected

   26




                                               EXHIBIT 2                                               33
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 28 of 98 Page ID
                                  #:655
                                                             Execution Copy

   or reserved against in a consolidated balance sheet of the Seller and the Target Entities
   prepared in accordance with GAAP (“Liabilities”) or the notes thereto if such balance
   sheet were prepared as of the date hereof, except (i) as accurately reflected or reserved
   against in the Seller's and the Target Entities' consolidated balance sheets (and the notes
   thereto) included in the Financial Statements filed after the applicable date of the
   Financial Statements but prior to the date of this Agreement, (ii) for Liabilities incurred in
   the ordinary course of business since the date of the most recent balance sheet included in
   the Financial Statements, or (iii) for Liabilities incurred pursuant to the Transaction
   contemplated by this Agreement. No Target Entity is a party to or subject to the
   provisions of any judgment, order, writ, injunction, decree, award, stipulation or settlement
   (“Judgment”) of any Governmental Entity.

          Section 4.08 Employee Benefits.

           (i) All benefit and compensation plans, employment agreements, contracts,
   policies or arrangements covering current or former employees of the Target Entities and
   current or former directors of any Target Entity, and severance, stock option, stock
   purchase, stock appreciation rights, Seller or any Target Entity stock-based, incentive and
   bonus plans (the “Target Benefit Plans”), including Target Benefit Plans maintained
   outside of the United States primarily for the benefit of Employees working outside of the
   United States, are listed in Section 4.08(i) of the Disclosure Schedule. True and complete
   copies of all Target Benefit Plans listed in Section 4.08(i) of the Disclosure Schedule,
   including any trust instruments, insurance contracts, actuarial reports and, with respect to
   any employee stock ownership plan, loan agreements forming a part of any Target
   Benefit Plan, and all amendments thereto have been provided or made available to the
   Buyer.

            (ii)   Except for any acceleration of vesting specifically provided for or
   contemplated by this Agreement, neither the execution and delivery of this Agreement
   nor the consummation of the Transaction contemplated hereby (either alone or in
   conjunction with another event, such as a termination of employment) will (i) result in
   any payment becoming due to any current or former director or current or former
   employee of any Target Entity under any of the Target Benefit Plan or otherwise; (ii)
   increase any benefits otherwise payable under any of the Target Benefit Plans; or (iii)
   result in any acceleration of the time of payment or vesting of any such benefits.

          (iii) There is no outstanding order against the Target Benefit Plans that has, or
   would reasonably be expected to have, a Material Adverse Effect.

           (iv)     Neither the Seller nor any Target Entity is obligated, pursuant to any of the
   Target Benefit Plans or otherwise, to grant any options to purchase equity interest of any
   Target Entity to any Employees, consultants or directors of the Seller or the Target
   Entities after the date hereof.

   27




                                             EXHIBIT 2                                              34
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 29 of 98 Page ID
                                  #:656
                                                             Execution Copy

          Section 4.09 Compliance with Laws; Licenses.

          (i)    The businesses of the Seller and each Target Entity has not been, and are not
   being conducted in material violation of any applicable United States federal, state or local,
   non-United States national, provincial or local, or multinational law, statute or ordinance,
   common law, or any rule, regulation, directive, treaty provision legally binding on
   the Seller and its Subsidiaries, Judgment, agency requirement, license or permit of any
   Governmental Entity (collectively, “Laws”). As of the date hereof, neither the Seller nor
   any Target Entity has received any written notice or communication of any material
   noncompliance with any applicable Laws that has not been cured as of the date of this
   Agreement.

           (ii)   The Seller and each Target Entity has made application or obtained and is in
   material compliance with all material permits, licenses, certifications, approvals,
   registrations, consents, authorizations, franchises, variances, exemptions and orders
   issued or granted by a Governmental Entity (“Licenses”) necessary to conduct its
   business as presently conducted.

           (iii) None of the Seller, any Target Entity, and no director or officer of the
   Seller or any Target Entity, and to the Knowledge of the Target Entities, no agent,
   employee or affiliate of the Seller or any Target Entity, has taken any action, directly or
   indirectly, that would result in a violation of the United States Foreign Corrupt Practices
   Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
   including making use of the mails or any means or instrumentality of interstate commerce
   corruptly in furtherance of an offer, payment, promise to pay or authorization of the
   payment of any money, or other property, gift, promise to give, or authorization of the
   giving of anything of value to any “foreign official” (as such term is defined in the
   FCPA) or any foreign political party or official thereof or any candidate for foreign
   political office, in contravention of the FCPA. The Seller and the Target Entities have
   conducted their businesses in compliance with the FCPA in all respects and have instituted
   and maintain policies and procedures designed to ensure, and which are reasonably
   expected to continue to ensure, continued material compliance therewith.

          Section 4.10 Material Contracts.

           (i)     Except for this Agreement, as of the date of this Agreement, none of the
   Seller nor the Target Entities is a party to or bound by:

                   (a) any Contract that contains a put, call or similar right pursuant to
   which the Target Entities could be required to purchase or sell, as applicable, any equity
   interests of any Person or assets;

               (b) any Contract relating to the formation, creation, operation,
   management or control of any joint venture;
   28




                                             EXHIBIT 2                                              35
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 30 of 98 Page ID
                                  #:657
                                                              Execution Copy

                  (c) any non-competition Contract or other Contract that limits or
   purports to limit in any material respect the type of business in which the Seller or the
   Target Entities may engage, the type of goods or services which the Seller or the Target
   Entities may manufacture, produce, import, export, offer for sale, sell or distribute or the
   manner or locations in which any of them may so engage in any business or use their
   assets.

                  (d) Any employment or consulting Contract with any current employee or
   consultant and any Contract to grant any severance or termination pay to any Person, other
   than offer letters, applications, employee manuals or handbooks in the standard form
   that do not contain severance, change in control or similar payments;

                 (e) Any Contract or commitment relating to capital expenditures
   requiring payment in excess of $75,000;

                 (f) Any lease (including any master lease covering multiple items of
   personal property) of any item or items of tangible personal property;

                   (g) Any profits interest plan, equity incentive plan, equity appreciation
   rights plan or similar equity purchase plan or incentive plan;

                 (h) Any Contract requiring any Target Entity or any Affiliate thereof to
   indemnify any Person against any charge of infringement of any Target IP;

                 (i) Any mortgages, indentures, guarantees, loans or credit agreements,
   security agreements or other agreements or instruments relating to the borrowing of
   money or extension of credit;

                   (j) Any Contract granting any Person any most favored nation pricing,
   exclusive sales, distribution, marketing or other exclusive rights, rights of refusal, rights
   of first negotiation, or similar rights or otherwise restricting the ability of the business to
   compete with any other Person, or to acquire any product or other asset or any services
   from any other Person, or to sell any product or other asset or to perform any services for
   any other Person, or to transact business or deal in any other manner with any other Person;

                   (k)   Any Contract relating to any partnership, joint venture or
   limited liability company agreement or concerning any equity or partnership interest in any
   other Person;

                   (1) Any Contract for the acquisition or disposition of the assets of the
   Target Entities with a value in excess of $100,000 in the aggregate (whether by merger,
   sale of stock, sale of assets or otherwise);

                  (m) Any Contract that is a confidentiality, secrecy, non-disclosure or

   29




                                              EXHIBIT 2                                              36
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 31 of 98 Page ID
                                  #:658
                                                               Execution Copy

   similar agreement pursuant to which the Seller or any of the Target Entities thereof has
   disclosed to any third party any confidential information of any such entity; provided,
   however, that the foregoing shall not apply to commercial Contracts entered into in the
   ordinary course of business;

                  (n) All licenses, sublicenses and other Contracts pursuant to which any
   Person is authorized to use the Target IP;

                  (o) Any Contract not otherwise described above which involves the
   expenditure or receipt by any Target Entity of more than US$25,000 in the aggregate; or

                 (p) Any Contract not otherwise set forth above that would reasonably be
   expected to have a Material Adverse Effect if breached by the applicable Seller or Target
   Entity.

   Each such Contract described in clauses (a) through (o) above is referred to herein as a
   “Material Contract”.

           (ii) Each Material Contract is valid and binding on the Seller or applicable
   Target Entity with ongoing obligations as of the date hereof, and, to the Knowledge of the
   Seller Management or the Target Entities, each other party thereto, and is in full force and
   effect in all material respects. There is no material breach or default under any Material
   Contracts and no event has occurred that with the lapse of time or the giving of notice or
   both would constitute a material breach or default thereunder.

          Section 4.11 Properties.

           (i)     With respect to real property leased, subleased or licensed to the Seller or
   Target Entities (the “Leased Real Property”), the lease, sublease or license for such
   property is valid, legally binding, enforceable and in full force and effect, except in each
   case, for such invalidity, failure to be binding or unenforceability that is not, individually or
   in the aggregate, reasonably likely to have a Material Adverse Effect.

           (ii)   The Target Entities, in all material respects, have good and marketable
   title to, or a valid and binding leasehold interest in, all other properties and assets
   (excluding Leased Real Property and Intellectual Property), in each case free and clear of
   all Encumbrances.

          (iii) For purposes of this Section 4.11 only, “Encumbrance” means any Lien,
   mortgage, easement, covenant, or other restriction or title matter or encumbrance of any
   kind in respect of such asset, but specifically excludes: (a) specified encumbrances
   described in Section 4.11(iii) of the Disclosure Schedule; (b) encumbrances for current
   Taxes or other governmental charges not yet due and payable and for which adequate
   reserves have been made; and (c) mechanics', carriers', workmen's, repairmen's or other
   30




                                               EXHIBIT 2                                               37
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 32 of 98 Page ID
                                  #:659
                                                            Execution Copy

   like encumbrances arising or incurred in the ordinary course of business as to which there
   is no default on the part of the Seller or any of its Subsidiaries and reflected on or
   specifically reserved against or otherwise disclosed in the Seller's consolidated balance
   sheets (and the notes thereto) included in the Financial Statements filed prior to the date
   of this Agreement.

           Section 4.12 Taxes and Tax Returns. The Seller and the Target Entities (i) have
   timely filed (taking into account any extension of time within which to file) all income,
   franchise, and similar Tax Returns and all other material Tax Returns required to be filed
   by any of them and all such filed Tax Returns are complete and accurate in all material
   respects; and (ii) have paid all Taxes owed with respect to such Tax Returns (whether or
   not shown as due and owing on the Tax Returns). Seller and each of the Target Entities
   has withheld and remitted to the appropriate Governmental Entity any Taxes or other
   amounts that they were obligated to withhold from amounts owing to any employee,
   creditor or third party, except with respect to matters contested in good faith. As of the
   date of this Agreement, there are not pending or, to the Knowledge of the Seller
   Management or the Target Entities, threatened, any audits, examinations, investigations or
   other proceedings in respect of Taxes or Tax matters with respect to Seller or any of the
   Target Entities. There are no unresolved questions or claims concerning the Seller or any
   Target Entity's Tax liabilities that may, individually or in the aggregate, have a Material
   Adverse Effect and are not disclosed or provided for in the Financial Statements. Neither
   the Seller nor any of the Target Entities has waived any statute of limitations in respect
   of Taxes or agreed to any extension of time with respect to any Tax assessment or
   deficiency. Neither the Seller nor any of the Target Entities is a party to any tax
   allocation or sharing agreement. No claim has ever been made with respect to Seller
   or any of the Target Entities by any authority in a jurisdiction where Seller and the Target
   Entities do not file Tax Returns that Seller or any of the Target Entities is or may be
   subject to taxation by that jurisdiction. As of the date of this Agreement, there are no
   Liens with respect to any Taxes upon any of the assets of the Target Entities, other than
   Permitted Liens for Taxes not yet due and payable or not yet delinquent or that are being
   contested in good faith and by appropriate proceedings.

           Section 4.13 Labor Matters. (i) There is no pending or, to the Knowledge of the
   Target Entities, threatened dispute with the directors of the Seller or any Target Entity or
   with any of the employees or former employees of the Seller or any Target Entity, and
   none of the Seller, Seller Management or any Target Entity has Knowledge of any facts
   or circumstances which may result in such a dispute, (ii) the Seller and each Target Entity
   is in compliance in all material respects with all applicable Laws of the PRC, respecting
   employment, employment practices, labor, terms and conditions of employment and wages
   and hours, in each case, with respect to each of their current (including those on layoff,
   disability or leave of absence, whether paid or unpaid), former, or retired employees,
   officers, consultants, independent contractors providing individual services, agents or
   directors of the Seller or any Target Entity (collectively, “Employees”); and (iii) neither

   31




                                            EXHIBIT 2                                             38
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 33 of 98 Page ID
                                  #:660
                                                             Execution Copy

   the Seller nor Target Entity is liable for any payment to any trust or other fund or
   to any governmental or administrative authority, with respect to unemployment
   compensation benefits, social security or other benefits for Employees.

          Section 4.14 Intellectual Property.

          (i)      (A) The Target Entities own or have sufficient rights to use all Intellectual
   Property that is used in their respective businesses as currently conducted (the “Target
   IP”) in all material respects; and (B) all of the registrations and applications included in
   the Target IP owned by, and to the Knowledge of the Target Entities, the Target IP
   exclusively licensed by the Target Entities, are subsisting.

           (ii)   (A) Neither the conduct of the business of the Seller or any Target Entity
   nor the Target IP infringes, dilutes, misappropriates or otherwise violates any Intellectual
   Property rights of any third party; and (B) to the Knowledge of the Seller Management
   and Target Entities, no third party is infringing, diluting, misappropriating or otherwise
   violating any Target IP owned or exclusively licensed by the Target Entities.

          (iii)    The Seller and its Subsidiaries (including the Target Entities) take and
   have taken commercially reasonable measures to maintain, preserve and protect the
   confidentiality of all Trade Secrets, and to the Seller Management's and Target Entities'
   Knowledge, such Trade Secrets have not been used, disclosed or discovered by any Person
   except pursuant to valid and appropriate non-disclosure and/or license agreements or
   pursuant to obligations to maintain confidentiality arising by operation of law.

           For purposes of this Agreement: “Intellectual Property” means all United States,
   PRC, other jurisdictional and/or multinational: (A) trademarks, service marks, brand
   names, corporate names, Internet domain names, logos, symbols, trade dress, trade
   names, and all other source indicators and all goodwill associated therewith and
   symbolized thereby; (B) patents and proprietary inventions and discoveries; (C)
   confidential and proprietary information, trade secrets and know-how, (including
   confidential and proprietary processes, technology, research, recipes, schematics,
   business methods, formulae, drawings, prototypes, models, designs, customer lists and
   supplier lists) (collectively, “Trade Secrets”); and (D) all applications and registrations,
   invention disclosures, and extensions, revisions, restorations, substitutions, modifications,
   renewals, divisions, continuations, continuations-in-part, reissues and re-examinations
   related to any of the foregoing; and (E) all copyrights and copyright applications, and all
   copyrightable material whether or not registered.

            Section 4.15 Insurance. The Seller and the Target Entities have made available to
   the Buyer accurate and complete copies of all material insurance policies and all
   material self-insurance programs and arrangements relating to the business, assets,
   liabilities and operations of the Seller and the Target Entities. All such insurance is in
   full force and effect in all material respects. The Seller Management and the Target Entities
   32




                                             EXHIBIT 2                                             39
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 34 of 98 Page ID
                                  #:661
                                                              Execution Copy

   have no reason to believe that it or any Subsidiary will not be able (i) to renew its
   existing insurance coverage as and when such policies expire or (ii) to obtain
   comparable coverage from similar institutions as may be necessary or appropriate to
   conduct its business as now conducted at a comparable cost. Neither the Seller nor any
   Subsidiary (including the Target Entities) has been denied any insurance coverage
   which it has sought or for which it has applied.

            Section 4.16 Brokers and Finders. Neither the Seller, any Target Entity nor any of
   their officers, directors or employees has employed any broker or finder or incurred any
   liability for any brokerage fees, commissions or finders' fees in connection with the
   Transaction or the other Transaction contemplated in this Agreement, except that the
   Seller has employed the Financial Advisor. The Seller has made available to the Buyer a
   complete and accurate copy of all agreements pursuant to which any advisor to the Seller or
   the Target Entities is entitled to any fees and expenses in connection with any of the
   Transaction contemplated by this Agreement.

           Section 4.17 Solvency. The Seller and each Target Entity is not entering into the
   Transaction contemplated hereby with the intent to hinder, delay or defraud either present
   or future creditors. Immediately after giving effect to all of the Transaction contemplated
   hereby, including the payment of the Closing Purchase Consideration and payment of all
   related fees and expenses, assuming (i) satisfaction of the conditions to the obligation of the
   Seller and each Target Entity to consummate the Transaction as set forth herein, or the
   waiver of such conditions, and (ii) the accuracy of the representations and warranties of the
   Buyer set forth in Article V (for such purposes, such representations and warranties shall be
   true and correct in all material respects), and each Target Entity will be Solvent.

                                           ARTICLE V

           REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER

          Each of Parent and Buyer represents and warrants to Seller that the statements
   contained in this Article V are true and correct as of the date hereof and as of the Closing.

           Section 5.01 Organization, Good Standing and Qualification. Each of the Parent
   and the Buyer is a legal entity duly organized, validly existing and in good standing under
   the Laws of the State of Delaware and has all requisite corporate or similar power and
   authority to own, lease and operate its properties and assets and to carry on its business as
   presently conducted and is qualified to do business and is in good standing as a foreign
   corporation in each jurisdiction where the ownership, leasing or operation of its assets or
   properties or conduct of its business requires such qualification, except where the failure to
   be so organized, qualified or in such good standing, or to have such power or authority,
   would not, individually or in the aggregate, reasonably be expected to prevent or
   materially impair the ability of the Buyer to consummate the Transaction and the other
   transactions contemplated by this Agreement. Each of the Parent and Buyer has made
   33




                                              EXHIBIT 2                                              40
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 35 of 98 Page ID
                                  #:662
                                                             Execution Copy

   available to the Seller complete and correct copies the Parent's and Buyer's articles of
   organization, bylaws, or similar governing documents, as currently in effect.

           Section 5.02 Corporate Authority. Each of the Parent and the Buyer has all
   requisite corporate power and authority and has taken all corporate action necessary in
   order to execute, deliver and perform its obligations under this Agreement and to
   consummate the Transaction and the other transactions contemplated hereby in
   accordance with the terms hereof. This Agreement has been duly executed and delivered
   by the Parent and the Buyer and is a valid and binding agreement of the Parent and the
   Buyer, enforceable against the Parent and the Buyer in accordance with its terms, subject to
   the Bankruptcy and Equity Exception.

          Section 5.03 Consents and Approvals; No Violations.

           (i) Other than applicable securities filings or reports of the Parent and Parent
   Shareholder Approval, no notices, reports or other filings are required to be made by the
   Parent or Buyer with, nor are any consents, registrations, approvals, permits or
   authorizations required to be obtained by the Parent or Buyer from, any Governmental
   Entity in connection with the execution, delivery and performance of this Agreement by the
   Parent and Buyer and the consummation by the Parent and Buyer of the Transaction, except
   those that the failure to make or obtain are not, individually or in the aggregate, reasonably
   likely to prevent or materially impair the ability of the Parent and Buyer to consummate the
   Transaction.

           (ii) Other than the requirement to receive Parent Shareholder Approval and
   consent of the Buyer's Lender, the execution, delivery and performance of this
   Agreement by the Parent and Buyer do not, and the consummation by the Parent and
   Buyer of the Transaction will not, constitute or result in (A) a breach or violation of, or a
   default under, the certificate of incorporation or bylaws, or similar governing documents, of
   the Parent or Buyer, (B) with or without notice, lapse of time or both, a material breach or
   violation of, assuming (solely with respect to performance of this Agreement and
   consummation of the Transaction and the other transactions contemplated hereby)
   compliance with the matters referred to in Section 5.03(i), any Law to which the Parent or
   Buyer is subject or (C) with or without notice, lapse of time or both, a breach or violation
   of, a termination, cancellation or modification (or right of termination, cancellation or
   modification) or default under, the payment of additional fees, the creation or
   acceleration of any obligations under or the creation of a Lien on any of the assets of the
   Parent, Buyer or any of Parent's Subsidiaries pursuant to any Contract binding upon the
   Parent or any of its Subsidiaries, except in the case of clause (C) for any such breach,
   violation, termination, default, creation or acceleration that would not, individually or in
   the aggregate, reasonably be likely to prevent or materially impair the ability of the
   Parent and the Buyer to consummate the Transaction.

          Section 5.04 Warrant.     Following receipt of Parent Shareholder Approval, the
   34




                                             EXHIBIT 2                                              41
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 36 of 98 Page ID
                                  #:663
                                                              Execution Copy

   Parent Common Stock underlying the Warrants will, when issued, be duly authorized,
   validly issued upon the valid exercise of the Warrants, fully paid and non-assessable, free
   and clear of any and all Liens.

           Section 5.05 Brokers and Finders. No broker, finder or investment banker is
   entitled to any brokerage, finders' or other fee or commission in connection with the
   Transaction contemplated hereby based upon arrangements made by or on behalf of the
   Buyer.

          Section 5.06 Solvency. Parent is not entering into the Transaction contemplated
   hereby with the intent to hinder, delay or defraud either present or future creditors.
   Immediately after giving effect to all of the Transaction contemplated hereby, including the
   payment of the Closing Purchase Consideration and payment of all related fees and
   expenses, assuming (i) satisfaction of the conditions to the obligation of the Buyer to
   consummate the Transaction as set forth herein, or the waiver of such conditions, and (ii)
   the accuracy of the representations and warranties of the Seller set forth in Article IV (for
   such purposes, such representations and warranties shall be true and correct in all
   material respects), the Parent will be Solvent.

           Section 5.07 Litigation. There are no Actions pending or threatened in writing
   against the Parent or Buyer, which would reasonably be expected to materially affect the
   legality, validity or enforceability of this Agreement or to materially interfere with the
   Parent's or Buyer's ability to consummate the Transaction contemplated hereby.

                                           ARTICLE VI

                                          COVENANTS

          Section 6.01 Conduct of Business Prior to the Closing.

           (i) Operation of the Target Entities' Business. Except as required by applicable
   Law or as expressly contemplated by this Agreement, the Target Entities covenant and
   agree that, from the date of this Agreement until the earlier of the Closing Date or the
   termination of this Agreement in accordance with Article IX, their business and that of their
   Subsidiaries shall be conducted only in the ordinary course and, to the extent consistent
   therewith, they and their Subsidiaries shall use their respective commercially
   reasonable efforts to preserve their business organizations intact and maintain its
   existing relations and goodwill with Governmental Entities, customers, suppliers,
   licensors, licensees, distributors, creditors, lessors, employees and business associates.
   Without limiting the generality of, and in furtherance of, the foregoing, from the date of this
   Agreement until the earlier of the Closing Date or the termination of this Agreement in
   accordance with Article IX, except (A) as otherwise expressly required or permitted by this
   Agreement or as required by Law, (B) as the Buyer may approve in advance in writing; or
   (C) as set forth in Schedule 6.01, the Target Entities will not and will not permit their
   35




                                              EXHIBIT 2                                              42
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 37 of 98 Page ID
                                  #:664
                                                              Execution Copy

   Subsidiaries to:

                (a)       adopt or propose any change in its memorandum and articles of
   association or other applicable governing instruments;

                (b)       effect any scheme of arrangement, merge or consolidate the Seller or
   any of its Subsidiaries (including the Target Entities) with any other Person, except for any
   such transaction among the Target Entities and wholly owned Subsidiaries of the Target
   Entities that are not obligors or guarantors of third party indebtedness, or other than in
   the ordinary course, restructure, reorganize or completely or partially liquidate or otherwise
   enter into any Contracts imposing material changes or material restrictions on its assets,
   operations or businesses;

                (c)        acquire, directly or indirectly, whether by purchase, merger,
   consolidation, scheme of arrangement or acquisition of stock or assets or otherwise, any
   assets, securities, properties, interests, or businesses or make any investment (whether by
   purchase of stock or securities, contributions to capital, loans to, or property transfers), in
   each case, other than in the ordinary course of business, (it being understood and agreed
   that the acquisition of all or substantially all of the assets or outstanding shares or other
   equity securities of any Person is not in the ordinary course of business), or

                (d)       issue, sell, pledge, dispose of, grant, transfer, encumber, or
   authorize the issuance, sale, pledge, disposition, grant, transfer, lease, license, guarantee or
   encumbrance of, or redeem, purchase or otherwise acquire, any shares of capital stock of
   the any Target Entity or any of their Subsidiaries, or securities convertible or exchangeable
   into or exercisable for any shares of such capital stock, or any options, warrants or other
   rights of any kind to acquire any shares of such capital stock or such convertible or
   exchangeable securities;

                (e)      create or incur (A) any Lien or other security interest on any Target
   IP owned or exclusively licensed or that is material and non-exclusively licensed by the
   Seller, the Target Entities or any other Subsidiaries outside the ordinary course of
   business or (B) any Lien on any other assets of the Seller, the Target Entities or any other
   Subsidiaries having an aggregate value in excess of $20,000, in each case, other than
   Permitted Liens;

                (f)      make any loans, advances, guarantees or capital contributions to or
   investments in any Person (other than any direct or indirect wholly owned Subsidiary of the
   Target Entities) in excess of $20,000 in the aggregate except pursuant to Contracts in
   effect as of the date of this Agreement which have been identified in the Disclosure
   Schedule;

               (g)      declare, set aside, make or pay any dividend or other distribution,
   payable in cash, stock, property or otherwise, with respect to any of its capital stock
   36




                                              EXHIBIT 2                                               43
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 38 of 98 Page ID
                                  #:665
                                                             Execution Copy

   (except for dividends paid by a Target Entity or any Subsidiary of a Target Entity to any
   other Target Entity or Subsidiary), or enter into any Contract with respect to the voting of
   its capital stock;

               (h)        reclassify, split, combine, subdivide, directly or indirectly,
   any of its capital stock or securities convertible or exchangeable into or exercisable
   for any shares of its capital stock;

                (i)      incur, alter, amend or modify, any indebtedness or guarantee such
   indebtedness of another Person, or permit any Subsidiary of any Target Entity to
   guarantee any such indebtedness, other than the incurrence or guarantee of indebtedness in
   the ordinary course of business not to exceed $20,000 in the aggregate, including any
   borrowings under the existing credit facilities of the Target Entities to fund working
   capital needs, and such other actions taken in the ordinary course of business consistent
   with past practice;

               (j)       issue or sell any debt securities or warrants or other rights to
   acquire any debt security of the Target Entities or any of their Subsidiaries;

               (k)      make any changes with respect to accounting policies or
   procedures materially affecting the reported consolidated assets, liabilities or results of
   operations of the Target Entities, except as required by changes in applicable generally
   accepted accounting principles or Law;

                (l)      settle any Action before a Governmental Entity by or against the
   Target Entities or relating to any of their business, properties or assets, other than
   settlements entered into in the ordinary course of business consistent with past
   practice and not involving the admission of any wrongdoing by the Target Entities or the
   Subsidiaries;

                (m)       engage in the conduct of any new line of business material to the
   Target Entities, taken as a whole;

               (n)       create any new Subsidiaries;

                (o)       (A) with regard to material Intellectual Property owned or licensed
   by the Seller or the Target Entities, transfer, sell, license, mortgage, surrender, encumber,
   divest, cancel, abandon or allow to lapse or expire or otherwise dispose of any material
   Intellectual Property, other than licenses or other Contracts granted in the ordinary course
   of business, or cancellation, abandonment, allowing to lapse or expire such Intellectual
   Property that is no longer used or useful in the Seller or any of the Target Entities'
   respective businesses or pursuant to Contracts in effect prior to the date of this
   Agreement; and (B) with regard to other assets, transfer, sell, lease, license, mortgage,
   pledge, surrender, encumber, divest, cancel, abandon or allow to lapse or expire or
   37




                                             EXHIBIT 2                                             44
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 39 of 98 Page ID
                                  #:666
                                                               Execution Copy

   otherwise dispose of any material assets, licenses, operations, rights, product lines,
   businesses or interests therein of the Seller or Target Entities, including capital stock of
   any of its Subsidiaries, except in connection with services provided in the ordinary course of
   business, sales of products in the ordinary course of business and sales of obsolete
   assets and except for sales, leases, licenses or other dispositions of assets with a fair
   market value not in excess of $20,000 in the aggregate, other than pursuant to Contracts
   in effect as of the date of this Agreement; or

                (p)       agree, authorize or commit to do any of the foregoing.

           (ii) No Control of Other Party's Business. Nothing contained in this Agreement is
   intended to give the Parent or the Buyer, directly or indirectly, the right to control or direct
   the Seller's or its Subsidiaries' operations prior to the Closing Date, and nothing contained
   in this Agreement is intended to give the Seller, directly or indirectly, the right to control or
   direct the Parent's or the Buyer's operations. Prior to the Closing Date, each of the Parent,
   the Buyer and the Target Entities shall exercise, consistent with the terms and
   conditions of this Agreement, complete control and supervision over its and its
   Subsidiaries' respective operations.

          (iii) Sanction. The Seller will take, in accordance with applicable Law, all
   appropriate steps to defend before the Grand Court the Transaction as approved by the
   Sanction.

          Section 6.02 Filings; Other Actions; Notification.

           (i)    Cooperation. Subject to the terms and conditions set forth in this
   Agreement, solely to the extent consistent with applicable law and providing it does not
   conflict with the Joint Official Liquidators' obligations under Cayman Islands law, the
   Parent and the Buyer and their respective directors and officers and Representatives, and
   the Seller and the Joint Official Liquidators (with no personal liability), shall
   cooperate with each other and use (and shall cause their respective Subsidiaries to use)
   their respective reasonable best efforts to take or cause to be taken all actions, and do or
   cause to be done all things, reasonably necessary, proper or advisable on its part under this
   Agreement and applicable Laws to consummate and make effective the Transaction as
   soon as reasonably practicable, including preparing, execution and filing as promptly
   as reasonably practicable all documentation to effect all necessary notices, reports and other
   filings and to obtain as promptly as practicable all consents, registrations, approvals,
   permits and authorizations necessary or advisable to be obtained from any third party
   and/or any Governmental Entity in order to consummate the Transaction.

           (ii)   Information. Solely to the extent consistent with applicable law and
   providing it does not conflict with the Joint Official Liquidators' obligations under Cayman
   Islands law, the Seller, the Parent and the Buyer each shall, upon request by the other,
   furnish the other with all information concerning itself, its Subsidiaries, directors, officers
   38




                                               EXHIBIT 2                                               45
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 40 of 98 Page ID
                                  #:667
                                                              Execution Copy

   and shareholders and such other matters as may be reasonably necessary or
   advisable in connection with the statement, filing, notice or application made by or on
   behalf of the Parent, the Buyer, the Seller or any of their respective Subsidiaries to any third
   party and/or any Governmental Entity in connection with the Transaction.

           (iii) Status. Subject to applicable Laws and as required by any Governmental
   Entity, and providing it does not conflict with the Joint Official Liquidators' obligations
   under Cayman Islands law, the Parent, the Seller and the Buyer each shall keep the other
   apprised of the status of matters relating to completion of the Transaction contemplated
   hereby, including promptly furnishing the other with copies of notices or other
   communications received by the Parent, the Buyer or the Seller, as the case may be, or
   any of its Subsidiaries, from any Governmental Entity with respect to the Transaction and
   the other transactions contemplated by this Agreement, provided always that the Seller's
   obligations pursuant to this Section 6.02(iii) shall extend only to such notices and
   communications received by the Joint Official Liquidators in the period following their
   appointment. The Seller shall give reasonably prompt notice to the Buyer of any change,
   fact or condition that is reasonably expected to result in a Material Adverse Effect or of any
   failure of any condition to the Buyer's obligations to effect the Transaction. The Parent and
   the Buyer shall give reasonably prompt notice to the Seller of any change, fact or
   condition that is reasonably expected to prevent or materially impair the consummation
   of the Transaction contemplated by this Agreement or of any failure of any condition to the
   Seller's obligations to effect the Transaction.

           Section 6.03 Parent Shareholder Approval. The Parent shall, in accordance with
   applicable Laws and its corporate charter, notice a meeting of its shareholders (the “Special
   Shareholder Meeting”), and use its reasonable best efforts to obtain approval by its
   shareholders of the issuance of the Warrant Shares upon exercise of the outstanding
   Warrants and any other actions of the Parent that it deems necessary and appropriate in
   connection with the transactions contemplated by this Agreement (collectively, the “Parent
   Shareholder Approval”) within one hundred twenty (120) days following the Closing.
   Moreover, Parent and Buyer shall use their commercially reasonable best efforts to obtain,
   as promptly as practicable after the execution hereof and in any event prior to the Special
   Shareholder Meeting, an executed agreement by Kai-Shing Tao, on behalf of himself and
   all relevant holding companies over which he exercises control, to vote all shares of the
   Parent over which he has beneficial ownership in favor of Parent Shareholder Approval.

          Section 6.04 Access and Reports. Subject to applicable Law, upon reasonable
   advance notice from the Buyer, the Seller Management shall (and shall cause the Seller's
   Subsidiaries to) afford the Buyer's officers and other authorized Representatives
   reasonable access, during normal business hours throughout the period prior to the earlier
   of the Closing Date or the termination of this Agreement in accordance with Article IX, to
   its employees, properties, books, contracts and records and, during such period, the Seller
   (to the extent it is able) and Seller Management shall (and shall cause the Seller's

   39




                                              EXHIBIT 2                                               46
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 41 of 98 Page ID
                                  #:668
                                                               Execution Copy

   Subsidiaries to) furnish as promptly as reasonably practicable the Buyer and its
   authorized Representatives all information concerning its business, properties and
   personnel as may reasonably be requested. Notwithstanding the foregoing, none of the
   Buyer or its Representatives shall have access to any books, records, documents or other
   information (i) to the extent that such books, records, documents or other information is
   subject to the terms of a confidentiality agreement with a third party (provided that at the
   request of the Buyer, the Seller shall use its commercially reasonably efforts to obtain
   waivers from such third parties), (ii) to the extent that the disclosure of such books,
   records, documents or other information would result in the loss of attorney-client
   privilege, (iii) to the extent the disclosure of such books, records, documents or other
   information is prohibited by applicable Law, or (iv) to the extent disclosure of such
   books, records, documents or other information, as reasonably determined by the Seller's
   counsel, would be reasonably likely to result in antitrust difficulties for the Seller (or any of
   its Affiliates) and provided further that the Joint Official Liquidators shall be under no
   obligation to disclose copies of their books and records pursuant to this Section 6.04. All
   information provided or made available pursuant to this Section 6.04 is subject to the
   confidentiality agreement dated December 10, 2015, among the Buyer and the Seller (the
   “Confidentiality Agreement”). The Buyer shall be responsible for any unauthorized
   disclosure of any such information provided or made available pursuant to this Section 6.04
   by its Representatives.

           Section 6.05 Publicity. The initial press release regarding the execution of this
   Agreement, if any, shall be a joint press release, mutually agreed upon by the Seller
   and the Buyer. After the initial press release, so long as this Agreement is in effect, the
   Seller and the Buyer each shall consult with each other prior to issuing any press
   releases or otherwise making public announcements with respect to the Transaction and
   prior to making any filings with any third party and/or any Governmental Entity with
   respect thereto, except as may be required by Law or by obligations pursuant to any listing
   agreement with or rules of any national securities exchange or interdealer quotation
   service or by the request of any Governmental Entity.

          Section 6.06 Expenses. Except as otherwise provided in Section 9.05 or
   elsewhere in this Agreement, whether or not the Transaction is consummated, all costs
   and expenses incurred in connection with this Agreement and the Transaction and the other
   transactions contemplated by this Agreement shall be paid by the party incurring such
   expense.

          Section 6.07 Indemnification Agreements.           Seller acknowledges that the
   indemnification agreements that may be outstanding between certain directors, officers and
   other agents of the Seller and/or any of the Target Entities, on the one hand, and one or
   more of the Target Entities, on the other hand (the “Seller Indemnification
   Agreements”) as at the date of this Agreement, may be terminated by the Buyer or any of
   the Target Entities following the Closing in the Buyer's sole and absolute discretion;

   40




                                               EXHIBIT 2                                               47
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 42 of 98 Page ID
                                  #:669
                                                             Execution Copy

   provided that the Parent will use its commercially reasonable best efforts to obtain
   insurance coverage following the Closing relating to the acts and omissions of the
   individual parties to the Seller Indemnification Agreements and, if and to the extent
   insurance coverage is available to the Parent on commercially reasonable terms (provided
   that the parties have agreed that insurance coverage with respect to entities organized under
   the laws of the PRC and activities governed by the laws of the PRC is not available to the
   Parent on commercially reasonable terms), the Parent will obtain such coverage for a
   period of no less than six (6) consecutive years following the Closing, and costs
   associated with such coverage shall be paid by the Parent in their entirety.

           Section 6.08 Resignations. On the Closing Date, the Target Entities shall cause
   to be delivered to the Buyer duly signed resignations, effective as of the Closing Date, of
   the directors of each Target Entity.

           Section 6.09 Confidentiality Agreement. Each of the Parent and the Buyer
   acknowledges, on its own behalf and on behalf of each of its Affiliates, that it and its
   Affiliates continues to be bound by the Confidentiality Agreement, and the parties hereto
   acknowledge and agree that this Agreement does not in any manner modify or limit the
   Seller's rights thereunder.

          Section 6.10 Tax Matters.

                   (i)     Tax Cooperation and Exchange of Information. Parent, Buyer and
   Seller agree to furnish or cause to be furnished to the other, upon the reasonable request, of
   the other, and as promptly as reasonably practicable, such information and assistance
   relating to the Target Equity, including access to books and records, as is reasonably
   necessary for the filing of all Tax Returns by the Buyer or the Seller, the making of any
   election relating to Taxes, the preparation for any audit by any Tax authority and the
   prosecution or defense of any claim, suit or proceeding relating to any Tax. Each of
   Parent, Buyer and the Seller shall retain, or cause to be retained, all books and records
   with respect to Taxes pertaining to the Target as required under all Laws. The Buyer and
   the Seller shall reasonably cooperate with each other in the conduct of any audit,
   litigation or other proceeding relating to Taxes involving the Target Equity or any
   allocation of the purchase consideration hereunder, provided always that the Buyer shall be
   solely responsible for the payment of Buyer’s costs incurred in respect of such proceedings.

   For the avoidance of doubt, the Joint Official Liquidators shall have no further obligation to
   comply with any requests for information and assistance pursuant to this Section 6.10(i)
   with effect from the date upon which they are discharged from office by Order of the Grand
   Court, following which the Target Entities shall, as far as possible, comply with such
   requests for information and assistance.

                  (ii)   Conveyance Taxes. Each of (A) the Seller, on the one hand, and
   the (B) the Parent and the Buyer, on the other hand, shall be liable for, and agree to pay,
   41




                                             EXHIBIT 2                                              48
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 43 of 98 Page ID
                                  #:670
                                                             Execution Copy

   half of any and all sales, use, transfer, stamp, stock transfer, recording, registration,
   documentary, filing, real property transfer and similar Taxes, fees or charges (together
   with any interest, penalties or additions in respect thereof) imposed by any Governmental
   Entity in respect of the Target Equity that become payable as a result of the transactions
   contemplated by this Agreement (collectively, “Conveyance Taxes”).

                  (iii) Tax Deficiencies. Neither the Buyer nor the Target Entities shall
   assume hereunder or be liable for any Tax deficiencies (including penalties and interest)
   assessed against or relating to the Seller or the Target Entities with respect to taxable
   periods ending on or before, or including, the Closing Date of a character or nature,
   including Tax deficiencies that could reasonably be expected to result in Liens or claims on
   the Target Equity or any of the assets of any Target Entity following the Closing Date or
   that would reasonably be expected to result in any claim against Buyer.

                   (iv)    Tax Apportionment. Except for Conveyance Taxes (the entirety of
   which shall be divided between the Buyer and Seller, as provided above), all real
   property Taxes, personal property Taxes, and similar ad valorem obligations levied with
   respect to the Target Equity or Target Entities (if any) for a taxable period that includes
   (but does not end on) the Closing Date (collectively, the “Apportioned Obligations”)
   shall be apportioned between the Seller, the Parent and Buyer as of the Closing Date based
   on the number of days of such taxable period ending on and including the Closing Date
   (“Pre-Closing Apportioned Period”) and the number of days of such taxable period
   beginning the day after the Closing Date through the end of such taxable period (the
   “Post-Closing Apportioned Period”). The Seller shall be liable for the proportionate
   amount of Apportioned Obligations that is attributable to the Pre-Closing Apportioned
   Period. The Parent and Buyer shall be liable for proportionate amount of the Apportioned
   Obligations that is attributable to the Post-Closing Apportioned Period.

                   (v)    Seller’s Apportioned Tax Obligations. Prior to the Closing Date,
   Buyer shall, in cooperation with Seller, estimate in good faith Seller’s portion of the
   Conveyance Taxes, as calculated above, and the amount of the Apportioned Obligations for
   the Pre-Closing Apportioned Period (collectively, the “Seller’s Tax Obligations”), which
   amount shall reduce the amount otherwise payable by Buyer under Section 2.02(a)(iii),
   above. Within sixty (60) days of final calculation and reconciliation of the Conveyance
   Taxes and Apportioned Obligations, if it is determined that the estimated amount of the
   Seller’s Tax Obligations is greater than the finally calculated and reconciled amount of the
   Seller’s Tax Obligations, the Buyer shall pay to the Contributories (as defined in the
   Distribution Agreement), pro rata in accordance with the amounts owed to the
   Contributories, the difference between the estimated amount of the Seller’s Tax Obligations
   and the finally calculated and reconciled amount of the Seller’s Tax Obligations. In the
   event it is determined that the estimated amount of the Seller’s Tax Obligations is less than
   the finally calculated and reconciled amount of the Seller’s Tax Obligations, the Seller
   Indemnitors shall pay to the Buyer the amount of such difference within ten (10) days of

   42




                                             EXHIBIT 2                                             49
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 44 of 98 Page ID
                                  #:671
                                                             Execution Copy

   receipt of written demand for payment therefor, and the Buyer shall be entitled to be paid
   the amount of such difference in accordance with the Escrow Agreement.

                  (vi)    Section 338(g) Election. The parties to this Agreement agree that
   Buyer may make an election under Section 338(g) of the U.S. Internal Revenue Code (the
   “338(g) Election”) with respect to the acquisition of the shares of China SNS Group
   Limited and Fanstang (Shanghai) Entertainment after the close of the acquisition. If Buyer
   makes such an election with respect to either company, Buyer shall inform Sellers in
   writing within thirty (30) days of having made such election. If and to the extent it is
   shown that the 338(g) Election by the Buyer shall increase the U.S. taxes owed by Seller,
   the Buyer will reimburse Seller the amount of such increase up to a maximum of Twenty
   Thousand U.S. Dollars (US$20,000.00). Moreover, each of Buyer and Parent agrees that,
   notwithstanding anything to the contrary in this Agreement, any increased U.S. tax
   attributable to any of the Target Entities as a result of the 338(g) Election shall not
   constitute any of (i) the breach of any representation and warranty of the Seller
   Management or Target Entities contained in this Agreement, (ii) the breach of any
   agreement of the Seller or the Target Entities contained in this Agreement or (iii) a “Seller
   Tax Obligation” as defined herein.

          Section 6.11 Management.         Subject to Section 6.01, in no event shall the
   Parent, the Buyer, or any of their Affiliates, enter into, or seek to enter into, any
   arrangements that are effective prior to the Closing with any member of the Seller's
   management or any other Seller employee that contain any terms that prohibit or restrict
   such member of management or such employee from discussing, negotiating or entering
   into any arrangements with any third party in connection with a transaction relating to the
   Seller or its Subsidiaries. The Parent and Buyer shall cause each of their Affiliates to
   comply with the foregoing covenant.

           Section 6.12 Assigned Contracts. At the Closing and effective as of the Closing
   Date, the Seller shall assign to the Buyer all rights and benefits (but not any duties or
   obligations without the express assumption thereof by the Buyer in its sole discretion)
   under all Contracts to which Seller is a party. Notwithstanding the foregoing, no Contract
   shall be assigned contrary to law or the terms of such Contract and, with respect to
   Contracts that cannot be assigned to the Buyer at the Closing Date, the performance
   obligations of the Seller thereunder shall, unless not permitted by such Contract, be deemed
   to be subleased or subcontracted to the Buyer until such Contract has been assigned. The
   Buyer shall reasonably assist the Seller in obtaining any necessary consents to such
   subleases and subcontracts. The Seller shall use commercially reasonable efforts to obtain
   all necessary consents to the assignment of its rights and benefits under such Contracts, and
   the Buyer shall take all necessary actions to perform and complete all Contracts assumed by
   Buyer in accordance with their terms if neither assignment, subleasing nor subcontracting is
   permitted by the other party, and the Seller shall cause to be paid over to the Buyer any
   amounts received by the Seller after the Closing Date as a result of performance by the

   43




                                             EXHIBIT 2                                             50
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 45 of 98 Page ID
                                  #:672
                                                               Execution Copy

   Buyer under any such Contracts.



                                         ARTICLE VII

                                 CONDITIONS TO CLOSING

           Section 7.01 Conditions to Obligations of All Parties. The obligations of each party
   to consummate the Transaction contemplated by this Agreement shall be subject to the
   fulfillment, at or prior to the Closing, of each of the following conditions:

           (a)    Sanction. This Agreement and the Transaction shall have been duly
   sanctioned by the Grand Court (as defined in Sections 4.03(iii) and 6.01(iii) above) in
   accordance with applicable Law pursuant to the Sanction, the applicable time period to
   appeal the Sanction shall have expired without any appeal having been filed, lodged or
   served within such time period, no application for an extension of time to appeal or for
   leave to appeal out of time shall have been filed, lodged or served during such period, and
   the Sanction shall have become final, binding and non-appealable.

           (b)     No Litigation. Aside from the Official Liquidation and any matters
   currently pending or contemplated with respect thereto, there shall not be
   pending or threatened any legal proceeding in which a Governmental Entity or third
   party is, or is threatening to become, a party, and none of the Joint Official Liquidators,
   Buyer, Seller or, Seller Management shall have received any communication from any
   Governmental Entity or third party in which such Governmental Entity or third party
   indicates the probability or consideration of commencing any legal proceeding or appeal:
   (i) challenging the Sanction or seeking to restrain or prohibit the consummation of the
   Transactions or (ii) that would materially and adversely affect the right of the Buyer to
   own the Target Entities or operate the business of the Target Entities after the Closing,
   and any such communication shall be promptly disclosed to the Parties to this Agreement.

           (c)     No Injunction. No court or other Governmental Entity of competent
   jurisdiction shall have issued any Order or enacted, issued, promulgated, enforced
   or entered any Law (whether temporary, preliminary or permanent) that is in effect which
   restrains, enjoins or otherwise prohibits consummation of the Transaction (collectively, an
   “Injunction”).

           Section 7.02 Conditions to Obligations of Buyer and Parent. The obligations of
   Buyer and Parent to consummate the Transaction contemplated by this Agreement shall be
   subject to the fulfillment or Buyer's and Parent’s waiver, at or prior to the Closing,
   of each of the following conditions:

          (a)    Representations and Warranties.        The representations and warranties of the
   44




                                            EXHIBIT 2                                               51
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 46 of 98 Page ID
                                  #:673
                                                             Execution Copy

   Seller Management set forth in this Agreement (as qualified by the Disclosure
   Schedule) shall be true and correct in all material respects as of the date of this Agreement
   and as of the Closing Date as though made on and as of such date and time (except to the
   extent that any such representation and warranty expressly speaks as of an earlier date, in
   which case such representation and warranty shall be true and correct as of such earlier
   date).

          (b)   Performance of Obligations of the Seller. The Seller, the Target Entities
   and Seller Management shall have performed in all material respects all obligations
   required to be performed by them under this Agreement at or prior to the Closing
   Date, and the Buyer shall have received a certificate signed on behalf of the Seller
   Management to such effect.

           (c)      RAAD Productions. As of immediately prior to the Closing, Seller shall
   own 100% of the outstanding equity securities of RAAD Productions, LLC, a California
   limited liability company, and shall have transferred such securities to the Parent as of the
   Closing.

           (d)     Trademarks. As of the Closing, the applications for the transfer
   registration of the Trademarks set forth on Schedule 7.02(d) to the Target Entities set
   forth thereon shall have been submitted to the applicable Trademark registration authority in
   the jurisdictions where such Trademarks are currently registered.

           (e)     Certificate of Executive Officers. Buyer shall have received a certificate
   executed by the Seller Management and each of the Target Entities by the most senior
   executive officer of each of the Target Entities certifying that the conditions set forth in
   this Section 7.02 have been satisfied.

           (f)     Secretary's Certificate. Buyer shall have received from the Corporate
   Secretary or equivalent officer of each Target Entity, a certificate having attached
   thereto (i) the corporate charter, bylaws and other organizational documents of each Target
   Entity, and (ii) resolutions approved by each Target Entity's (A) board of directors or
   similar governing body (if applicable) and (B) shareholders (if applicable), in each
   case authorizing the transactions contemplated hereby.

          (g)     Third Party Consents. All consents of any Governmental Entity and any
   third party under any Material Contract that are required or reasonably requested by
   Buyer in connection with the transactions contemplated hereby shall have been obtained in
   writing, and copies thereof delivered to the Buyer in a form reasonably satisfactory to the
   Buyer.

          (h)     Lender Consent. Buyer shall have received the written consent of Buyer's
   Lender to the transactions contemplated hereby.

   45




                                             EXHIBIT 2                                             52
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 47 of 98 Page ID
                                  #:674
                                                             Execution Copy

           (i)    Opinion of Counsel to the Target Entities. Buyer shall have received a
   legal opinion of counsel to the Target Entities, addressed to the Buyer, in the substantially
   the forms attached hereto as Schedule 7.02(i).

          (j)    Advice of Counsel to the Parent and Buyer. Parent and Buyer shall have
   been advised by its Cayman Islands counsel that the Sanction is final, binding and
   non-appealable, and that by virtue of the Sanction, Buyer shall receive marketable title to
   the Target Equity free and clear of Liens.

           (i)     Acquisition Financing. The Acquisition Financing shall have
   been obtained, and Buyer shall have been advanced funds by its lender in an amount
   sufficient to pay the amounts required pursuant to Section 2.02(a), below.

          (k)     Waiver of Management Incentive Plan. In consideration of their right to
   receive the Management Incentive Payments hereunder, the participants in the Seller's
   outstanding management incentive plan shall have waived their rights to receive payment
   from the Seller under such management incentive plan.

          (1)     No Material Adverse Effect. Since the date of this Agreement, there
   shall not have occurred any change, event, circumstance or development that has had or is
   reasonably likely to have, a Material Adverse Effect.

          (m)    Encumbrances. Each Encumbrance set forth on Section 4.11(iii) shall
   have been released, and evidence satisfactory to the Buyer shall have been delivered to
   the Buyer.

         (n)    Updated Disclosure Schedules. The Buyer shall be satisfied in its
   sole discretion with any disclosures contained on any Updated Disclosure
   Schedules.

          (o)     Joinders. Any Joinders, as defined below, reasonably requested by
   the Buyer shall have been executed and delivered by the applicable Seller Indemnitors
   and/or Seller Releasing Parties thereto.

          Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
   consummate the Transaction contemplated by this Agreement shall be subject to the
   fulfillment or Seller's waiver, at or prior to the Closing, of each of the following
   conditions:

          (a)     Representations and Warranties. (i) The representations and warranties of
   the Parent and the Buyer set forth in this Agreement shall be true and correct in all
   material respects as of the date of this Agreement and as of the Closing Date as though
   made on and as of such date and time (except to the extent that any such representation
   and warranty expressly speaks as of an earlier date, in which case such representation and
   46




                                             EXHIBIT 2                                             53
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 48 of 98 Page ID
                                  #:675
                                                               Execution Copy

   warranty shall be true and correct as of such earlier date), and (ii) the Seller shall have
   received at the Closing certificates signed on behalf of the Parent and the Buyer by a
   designated director of the Parent to the effect that such Person has read this Section
   7.03 and the conditions set forth in this Section 7.03 have been satisfied.

          (b)    Performance of Obligations. The Parent and Buyer shall have performed
   in all material respects all obligations required to be performed by it under this
   Agreement at or prior to the Closing Date, and the Seller shall have received certificates
   signed on behalf of the Parent and the Buyer by a designated officer of the Parent and the
   Buyer to such effect.

                                           ARTICLE VIII

                                       INDEMNIFICATION

          Section 8.01 Survival. All representations and warranties contained in this
   Agreement shall survive the Closing for a period of fifteen (15) months after the Closing;
   provided that the Fundamental Representations shall survive in perpetuity and Section
   4.12 shall survive until the expiration of the applicable statute(s) of limitations. The
   covenants and agreements of the parties shall survive the Closing until fully performed in
   accordance with their terms.

          Section 8.02 Indemnification

           (a) Indemnification by the Contributories. Pursuant to clause 5.2(b) of the
   Distribution Agreement, the Contributories (as that term is defined therein and modified by
   clause 5.2(b)) other than the Employees (as defined in the recitals to the Distribution
   Agreement), shall, on behalf of the Seller (the “Seller Indemnitors”), severally but not
   jointly and on a pro rata basis, indemnify and defend Buyer and its Affiliates and their
   respective stockholders, officers, directors, employees, successors and assigns (the “Buyer
   Indemnitees”) against, and shall hold them harmless from, any and all Losses resulting
   from, based on, arising out of, or incurred by any Buyer Indemnitee in connection with
   (i) the breach of any representation and warranty of the Seller Management or Target
   Entities contained in this Agreement, (ii) the breach of any agreement of the Seller
   contained in this Agreement, (iii) any failure to satisfy in cash pursuant to the Distribution
   Agreement all amounts finally adjudicated by the Official Liquidators as owing to trade
   creditors of the Seller, and (iv) the positive difference, if any, between the finally calculated
   and reconciled amount of Seller Tax Obligations and the estimated Seller Tax Obligations
   referenced in Section 2.02(a)(iii), above and it is acknowledged by Buyer that Seller shall
   incur no liability pursuant to this Section 8.02.

   By signing the Distribution Agreement and by signing a separate Joinder to this
   Agreement, each of the Seller Indemnitors agrees to indemnify and defend the Buyer
   Indemnitees as provided in this Section 8.02.
   47




                                               EXHIBIT 2                                               54
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 49 of 98 Page ID
                                  #:676
                                                              Execution Copy

           (b)     Indemnification by Parent and Buyer. Each of the Parent and the Buyer
   shall indemnify and defend the Seller and its Affiliates, and such respective stockholders,
   officers, directors, employees, successors and assigns (the “Seller Indemnitees”, and
   together with the Buyer Indemnitees, the “Indemnitees”) against, and shall hold them
   harmless from, any and all Losses resulting from, based on, arising out of, or incurred by
   any Seller Indemnitee in connection with (i) the breach of any representation and
   warranty of the Parent, the Buyer or its Affiliates contained in this Agreement, and (ii)
   the breach of any covenant or agreement of the Parent, the Buyer or its Affiliates
   contained in this Agreement.

          (c)     Limitations on Indemnification.

                   (i)     Other than in instances of fraud, intentional misrepresentation, or
   willful misconduct or breach of any of the Fundamental Representations, no Indemnitee
   shall be entitled to recover any Losses for breach of the representations and warranties of
   any party contained herein, unless such Indemnified Party's cumulative aggregate claims
   therefor exceed two hundred thousand dollars ($200,000) (the “Basket”)), in which case
   the Indemnitee shall be entitled to recover all Losses. Further, other than in instances of
   fraud, intentional misrepresentation, or willful misconduct or breach of any of the
   Fundamental Representations, in no event shall either one of the following conditions take
   place: (A) the cumulative aggregate liability of the Seller Indemnitors under this Agreement
   exceed five percent (5%) of the Total Purchase Consideration, allocated between cash and
   Warrants in the same proportion as the form of consideration paid for the Delivered
   Purchase Consideration, or (B) the liability of any Seller Indemnitor under this Agreement
   exceed five percent (5%) of the pro rata portion (calculated based on the proportion of
   Delivered Purchase Consideration finally determined to be payable (without the possibility
   of appeal) to or received by such Seller Indemnitor) of the Total Purchase Consideration,
   allocated between cash and Warrants in the same proportion as the form of consideration
   paid for the Delivered Purchase Consideration. For each Seller Indemnitor, in the event of
   a breach of any of the Seller’s Fundamental Representations, or in instances of fraud,
   intentional misrepresentation, or willful misconduct that are not directly attributable to such
   Seller Indemnitor, including without limitation, any indemnification obligations of the
   Seller Indemnitors under clause (iv) of Section 8.02(a) of this Agreement or any
   indemnification due to a breach of Section 2.04(5) of this Agreement, then the liability of
   such Seller Indemnitor shall in no event exceed 100% of the consideration that it has
   received pursuant to the terms of this Agreement and/or the Distribution Agreement.
   However, in instances of fraud, intentional misrepresentation, or willful misconduct on the
   part of a Seller Indemnitor that are the direct and proximate cause of Losses to Buyer
   Indemnitees, then the foregoing limitations on indemnification shall not apply to the
   liability of only such Seller Indemnitor(s) that are the direct and proximate cause of such
   Losses of the Buyer Indemnitees. Buyer Indemnitees shall first seek indemnification from
   the Escrow Fund (as defined in the Escrow Agreement), and shall not seek indemnification
   from the Seller Indemnitors until the Escrow Fund is exhausted.

   48




                                              EXHIBIT 2                                              55
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 50 of 98 Page ID
                                  #:677
                                                                 Execution Copy

                 (ii)    Other than in instances of fraud, intentional misrepresentation, or
   willful misconduct or breach of any of the Fundamental Representations, in no event shall
   the cumulative aggregate liability of the Parent and the Buyer under this Agreement or
   otherwise exceed five percent (5%) of the Total Purchase Consideration.

                 (iii) The amount of any Loss for which indemnification is provided
   pursuant to this Section 8.02 shall be net of (i) any amounts actually recovered by the
   Indemnitee under any insurance policy with respect to such Loss, and (ii) any reserves
   used in connection with the calculation of Closing Working Capital pursuant to Section
   2.04.

                  (iv)   U p o n m a k i n g a n y p a ym e n t t o a n I n d e m n i t e e f o r a n y
   indemnification claim pursuant to this Agreement, the Indemnifying Party shall be
   subrogated, to the extent of such payment, to any rights which the Indemnitee may have
   against any third parties with respect to the subject matter underlying such
   indemnification claim and the Indemnitee shall assign any such rights to the
   Indemnifying Party.

                  (iv) Notwithstanding anything to the contrary contained in this
   Agreement, no Buyer Indemnitee shall have any right to indemnification under this Section
   8.02 to the extent on a dollar for dollar basis such Losses are included in the calculation of
   Closing Working Capital. In addition, no party shall be entitled to recover Losses relating
   to any matter arising under any provision of this Agreement solely to the extent and in the
   amount dollar for dollar such party has actually already recovered the same Losses with
   respect to the same matters underlying such Losses pursuant to another provision of this
   Agreement.

                  (v) For the avoidance of doubt, the Seller will not incur any liability after
   completion of the Transaction.

           (d)     Indemnification Procedure.

           (i)     Notice of Claim. Any Person making a claim for indemnification pursuant
   to this Agreement (i.e. an Indemnitee) must give the party from whom indemnification is
   sought (the “Indemnifying Party”) written notice of such claim (an “Indemnification
   Claim Notice”) promptly after the Indemnitee suffers, sustains or becomes subject to any
   Loss or receives any written notice of any action, lawsuit, proceeding, investigation or other
   claim (a “Proceeding”) against or involving the Indemnitee by any third party or otherwise
   discovers the liability, obligation or facts giving rise to such claim for indemnification.
   Such notice must contain, in reasonable detail, a description of the claim and the nature
   and amount (including the calculation) of such Loss. The failure to promptly give any
   such notice shall not relieve the Indemnifying Party from any liability hereunder with
   respect to the subject matter of such claim except to the extent that the Indemnifying Party
   has actually been damaged by such failure.
   49




                                                EXHIBIT 2                                                 56
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 51 of 98 Page ID
                                  #:678
                                                             Execution Copy

          (ii)    Control of Defense, Conditions. The obligations of an Indemnifying Party
   under this Section 8.02 with respect to Losses arising from claims of any third party that are
   subject to the indemnification provided in Sections 8.02(a) and 8.02(b) above shall be
   governed by the following additional terms and conditions:

                  (a)    At its option, an Indemnifying Party shall be entitled to assume
   control of the defense of any claim and may appoint as lead counsel of such defense any
   legal counsel selected by the Indemnifying Party and reasonably acceptable to the
   Indemnitee; provided, however, that the Indemnifying Party shall have assumed control
   of such defense within thirty (30) days of the delivery of the Indemnification Claim
   Notice;

                   (b)    If the Indemnifying Party has assumed control of the defense in
   accordance with the terms of this Agreement, then the Indemnifying Party shall have the
   right to settle, compromise or defend such claim at the Indemnifying Party's sole
   expense, provided that in conducting such defense, settlement and compromise: (x) the
   Indemnifying Party shall cause its counsel to consult with the Indemnitee and, if
   applicable, its counsel, and keep them reasonably advised of the progress of the defense,
   settlement and compromise; (y) such settlement shall involve only monetary damages and
   provide for a release of the Indemnitee, and (z) the Indemnifying Party shall promptly
   pay the full amount of any Losses resulting from such claim. Except in accordance with
   the above terms, any settlement or compromise relating to the defense of a claim shall
   require the written consent of the Indemnitee, which consent shall not be unreasonably
   withheld, conditioned or delayed;

                  (c)    Notwithstanding the above, the Indemnitee shall be entitled to
   participate in the defense of such claim and to employ counsel of its choice for such
   purpose; provided, however, that such employment shall be at the Indemnitee's own
   expense, unless the Indemnifying Party has failed to assume the defense and employ
   counsel in accordance with this Section 8.02(c), in which case the fees and expenses of
   the Indemnitee's counsel shall be paid when and as incurred by the Indemnifying Party; and

                  (d)    So long as the Indemnifying Party is contesting any such claim in
   good faith in an active and diligent manner in accordance with the foregoing
   requirements, the Indemnitee shall not pay or settle any such claim. Notwithstanding the
   foregoing, the Indemnitee may pay or settle any such claim at any time, provided that the
   Indemnitee waives any right to indemnity in relation thereto by the Indemnifying Party.

           (iii) Manner of Payment. Any indemnification obligations pursuant to this
   Agreement shall be paid within fifteen (15) Business Days after the final determination
   thereof. Any payments required to be paid to Buyer or a Buyer Indemnitee under this
   Agreement, shall first be satisfied from the Escrow Fund and paid in accordance with the
   Escrow Agreement. Any payments required to be paid to an Indemnified Party under this
   Agreement shall be paid in cash, by wire transfer of immediately available funds, to an
   50




                                             EXHIBIT 2                                              57
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 52 of 98 Page ID
                                  #:679
                                                             Execution Copy

   account designated by the Indemnified Party.

           Section 8.03 Exclusive Remedy. Except as set forth in Section 10.11 of this
   Agreement and except in the event of fraud, willful misconduct, or intentional or grossly
   negligent misrepresentation, the indemnification provisions of this Agreement shall
   constitute the sole and exclusive remedy of the parties with respect to any claim arising
   out of or relating to a breach of a representation, warranty, covenant or agreement set
   forth in this Agreement or in connection with the Transaction or otherwise relating to this
   Agreement.

                                          ARTICLE IX

                                        TERMINATION

          Section 9.01 Termination by Mutual Consent. This Agreement may be
   terminated and the Transaction may be abandoned at any time prior to the Closing Date,
   whether before or after the Sanction referred to in Sections 4.03(iii), 6.01(iii)
   and 7.01(a), by mutual written consent of the Seller and the Buyer.

          Section 9.02 Termination by Either the Buyer or the Seller. This Agreement
   may be terminated and the Transaction may be abandoned at any time prior to the
   Closing Date, by the Buyer, or by the Seller, if: (a) the Sanction shall not have been
   obtained; (b) whether before or after the Sanction, any Injunction permanently restraining,
   enjoining or otherwise prohibiting consummation of the Transaction shall become final
   and non-appealable or (c) the Closing has not occurred on or prior to September 22, 2016;
   provided, that the right to terminate this Agreement pursuant to Section 9.02(a) shall not be
   available to any party if the circumstances described in Section 9.02 (a) were caused by,
   such party's failure to comply with its obligations under this Agreement.

           Section 9.03 Termination by the Seller. This Agreement may be terminated and
   the Transaction may be abandoned at any time, by action of the Joint Official
   Liquidators if there has been a material breach of any representations, warranties, covenants
   or agreements made by the Buyer in this Agreement, or any such representations and
   warranties shall have become untrue or incorrect after the execution of this Agreement,
   such that (i) the condition set forth in either Section 7.03(a) or 7.03(b) would not be
   satisfied and (ii) such material breach or failure is not cured within 30 Business Days
   following receipt of written notice of such breach or failure from the Seller; provided,
   however, that the failure of any such condition to be capable of satisfaction is not the
   result of a material breach of this Agreement by the Seller.

          Section 9.04 Termination by the Buyer. This Agreement may be terminated and the
   Transaction may be abandoned at any time prior to the Closing Date by action of the board
   of directors of the Buyer if there has been a material breach of any other
   representation, warranty, covenant or agreement made by the Seller Management or Target
   51




                                             EXHIBIT 2                                             58
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 53 of 98 Page ID
                                  #:680
                                                            Execution Copy

   Entities in this Agreement, or any such representation and warranty shall have become
   untrue or incorrect after the execution of this Agreement, such that (i) the condition set
   forth in either Section 7.02(a) or 7.02(b) would not be satisfied and (ii) such material
   breach or failure to be true or correct is not cured within 30 Business Days following
   receipt of written notice of such breach or failure from the Buyer; provided, however,
   that the failure of any such condition to be capable of satisfaction is not the result
   of a material breach of this Agreement by the Buyer.

           Section 9.05 Effect of Termination and Abandonment. In the event of
   termination of this Agreement and the abandonment of the Transaction pursuant to
   this Article IX, this Agreement shall become void and of no effect with no liability to any
   Person on the part of any party hereto (or of any of its Representatives or Affiliates);
   provided, however, and notwithstanding anything in the foregoing to the contrary, that (i)
   no such termination shall relieve any party hereto of any liability or damages to the other
   party hereto resulting from any willful or intentional material breach by a party of its
   representations, warranties, covenants or other agreements set forth in this Agreement
   and (ii) the provisions set forth in this Section 9.05 and Section 8.02 shall survive the
   termination of this Agreement.



                                          ARTICLE X

                                      MISCELLANEOUS

           Section 10.01 Seller Release. Effective as of the Closing, Seller, for itself, its
   Affiliates, and for its successors and assigns (the “Seller Releasing Parties”), hereby
   releases, acquits and absolutely forever discharges each of Parent, Buyer and their
   Affiliates, successors and assigns and their respective past, present and future employees,
   officers, directors, stockholders, licensees, agents, administrators, insurers and attorneys
   (the “Buyer Released Parties”) from and against, and covenants not to sue upon, all Seller
   Released Matters. “Seller Released Matters” means any and all claims, suits, demands,
   damages, losses, debts, liabilities, judgments, obligations, costs, expenses (including
   reasonable attorneys' and accountants' fees and expenses), actions and causes of action of
   any nature whatsoever (including any claims based on or relating to infringement,
   misappropriation of trade secrets, breach of contract, breach of the covenant of good faith
   and fair dealing, misappropriation of confidential information or any other nondisclosure
   obligation that may exist between the parties prior to the Closing), whether now known or
   unknown, suspected or unsuspected, that the Seller Releasing Parties now have, or at any
   time previously had, or shall or may have in the future, in whatever capacity, against the
   Buyer Released Parties, (i) arising or accruing on or before the Closing Date, including
   any unpaid Transaction Expenses, in connection with or otherwise in relation to
   the transactions contemplated by this Agreement or (ii) arising, accruing, or that could
   have accrued from or in connection with any asset owned by or licensed to Seller, any of
   52




                                            EXHIBIT 2                                             59
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 54 of 98 Page ID
                                  #:681
                                                              Execution Copy

   the Target Entities or their Affiliates in each case that is being acquired by the Buyer, prior
   to or as of the Closing Date; provided that, notwithstanding the foregoing or any other
   provision in this Article X, Seller Released Matters shall in no manner prevent Seller
   from enforcing any right of Seller contained in this Agreement. It is the intention of
   Seller, for itself and behalf of the Seller Releasing Parties, in executing this Agreement, and
   in giving and receiving the consideration called for herein, that the release contained in
   this Section 10.01 shall be effective as a full and final accord and satisfaction and
   general release of and from all Seller Released Matters and the final resolution by the
   Seller Releasing Parties and the Buyer Released Parties of all Seller Released Matters.
   Seller, for itself and on behalf of the other Seller Releasing Parties, acknowledges that it
   has consulted with legal counsel and shall be deemed to have waived, and shall have
   expressly, knowingly and intentionally waived and relinquished, but only as to the Seller
   Released Matters, to the fullest extent permitted by law, the provisions, rights and
   benefits of Section 1542 of the California Civil Code, which provides that:

          A general release does not extend to claims which the creditor does
          not know or suspect to exist in his or her favor at the time of executing
          the release, which if known by him or her must have materially
          affected his or her settlement with the debtor.

   Seller, for itself and on behalf of the other Seller Releasing Parties, also shall be deemed to
   have waived, and shall have waived and relinquished, to the fullest extent permitted by
   applicable Laws, any and all provisions, rights and benefits conferred by any applicable
   Laws which is similar, comparable or equivalent to Section 1542 of the California Civil
   Code, but only as to the Seller Released Matters. Seller, for itself and on behalf of the
   other Seller Releasing Parties, further agrees and acknowledges that each may hereafter
   discover facts in addition to or different from those which are known or believed to be
   true with respect to the subject matter of this release, but that each separately intends to,
   and does, hereby fully, finally and forever settle and release any and all claims as
   described above, but only as to the Seller Released Matters, known or unknown,
   suspected or unsuspected, which now exist, or heretofore existed, or may hereafter exist,
   and without regard to the subsequent discovery or existence of such additional or
   different facts. Seller hereby represents to Buyer that the Seller Releasing Parties have
   not voluntarily or involuntarily assigned or transferred or purported to assign or transfer,
   and covenants that it will not voluntarily or involuntarily assign or transfer or purport to
   assign or transfer, to any Person any Seller Released Matters and that no Person other
   than Seller has any interest in any Seller Released Matter by law or contract. The
   invalidity or unenforceability of any part of this Section 10.01 shall not affect the validity
   or enforceability of the remainder of this Section 10.01, which shall remain in full force and
   effect.

          Section 10.02 Joinder/Assumption Agreements. On or prior to the Closing, each of
   the Seller Indemnitors and any Seller Releasing Parties identified by Buyer prior to the

   53




                                              EXHIBIT 2                                              60
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 55 of 98 Page ID
                                  #:682
                                                             Execution Copy

   Closing shall sign a joinder or assumption agreement, in a form satisfactory to the Buyer in
   its reasonable discretion, pursuant to which such Seller Indemnitors and such Seller
   Releasing Parties shall agree to the covenants and/or waivers applicable to such Seller
   Indemnitors and/or Seller Releasing Parties set forth in Section 6.10(iv), Section 8.02(a)
   and Section 10.01 (collectively, the “Joinders”).

           Section 10.03 Modification or Amendment. This Agreement may be amended
   with the approval of the board of directors of the Buyer and of the Joint Official Liquidators
   at any time prior to the Sanction of this Agreement by the Grand Court. This Agreement
   may not be amended except by an instrument in writing signed on behalf of each of the
   parties hereto.

           Section 10.04 Waiver of Conditions. The conditions to each of the parties'
   obligations to consummate the Transaction are for the sole benefit of such party and may be
   waived by such party in whole or in part to the extent permitted by applicable Laws.

            Section 10.05 Counterparts; Signatures. This Agreement may be executed in any
   number of counterparts, each such counterpart being deemed to be an original instrument,
   and all such counterparts shall together constitute the same agreement. This Agreement
   may be executed and delivered by facsimile transmission or by e-mail delivery of a “.pdf '
   format data file, and in the event this Agreement is so executed and delivered, such
   signature shall create a valid and binding obligation of the party executing (or on whose
   behalf such signature is executed) with the same force and effect as if such facsimile or
   “.pdf ' signature page were an original thereof.

          Section 10.06 Governing Law and Venue; Waiver of Jury Trial.

           (1) This agreement shall be deemed to be made in and in all respects shall be
   interpreted, construed and governed by and in accordance with the Laws of Delaware
   without regard to the conflicts of law principles thereof.

             (i)   EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
   AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
   TRIAL BY J URY IN RESPECT OF ANY LITIGATION DIRECTLY OR
   INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
   TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

                  (ii)    Except for claims seeking injunctive or other equitable relief, any
   controversy or claim arising out of or relating to this Agreement or a breach thereof, shall
   be settled by binding, confidential arbitration in Los Angeles, California (or such other
   location as may be agreed to by the parties) to be administered by the AAA in accordance
   with its then-prevailing Commercial Rules of Arbitration. Buyer and Seller shall select
   an arbitrator from a list provided by the AAA that is mutually satisfactory to them. If
   Buyer, on the one hand, and Seller, on the other, are unable to agree on an arbitrator, then
   54




                                             EXHIBIT 2                                              61
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 56 of 98 Page ID
                                  #:683
                                                                Execution Copy

   each shall choose an arbitrator from a list provided by the AAA. The two arbitrators so
   selected shall then select a third arbitrator mutually satisfactory to them from the list
   provided by the AAA. The single arbitrator so selected by the aforesaid procedure shall
   hear the dispute and decide it. The arbitrator selected shall not be a present or former
   officer, employee, consultant or representative of any of the parties or any of their
   Affiliates. The arbitrator shall have a background and training in the general areas of law
   covered by this Agreement. The arbitrator shall have the right to award costs, fees and
   expenses including, without limitation, the arbitrator's fees and reasonable attorneys'
   fees, to the prevailing party. A party shall be entitled to have a judgment entered on the
   determination or decision of the arbitrator in any court of competent jurisdiction. The
   award of the arbitrator shall be binding and final on all parties.

          Section 10.07 Notices. Any notice, request, instruction or other document to be
   given hereunder by any party to the others shall be in writing and delivered personally or
   sent by registered or certified mail, postage prepaid, by facsimile or electronic mail or
   overnight courier:

          If to the Buyer:

          Remark Media, Inc.
          Six Concourse Parkway, Suite 1500
          Atlanta, GA 30328
          Attn: Mr. Douglas M. Osrow
          E-mail• dosrow@remarkmedia.com

          with a copy to (which shall not constitute notice):

          Eisner Jaffe, a professional corporation
          9601 Wilshire Blvd, Suite 700
          Beverly Hills, CA 90210
          Attn: Michael Eisner, Esq. and Sander C. Zagzebski, Esq.
          E-mail• meisner@eisnerlaw.com and szagzebski@eisnerlaw.com


          If to the Seller:

          Attn: mailto:

          China Branding Group (in Official Liquidation)
          c/o Grant Thornton Specialist Services Ltd,
          10 Market Street #765, Camana Bay,
          Grand Cayman,
          Cayman Islands KY1 9006
          Attn: Hugh Dickson and David Bennett (Joint Official Liquidators)
   55




                                             EXHIBIT 2                                           62
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 57 of 98 Page ID
                                  #:684
                                                                Execution Copy


          Email: hugh.dickson@uk.gt.com
          Email: mike.saville@uk.gt.com
          Email: david.bennett@cn.gt.com

          with a copy to (which shall not constitute notice):

          Sheppard Mullin Richter & Hampton
          Wheelock Square
          1717 West Nanjing Road, Suite 2601
          Shanghai, China 200040
          Attn: Don Williams
          Email: dwilliams@smrh.com

          Walkers
          190 Elgin Avenue
          George Town
          Grand Cayman KY1-9001
          Cayman Islands
          Attn: Chris Keefe
          Email: chris.keefe@walkersglobal.com


          If to the Seller Management:

          Adam Roseman
          11400 West Olympic Boulevard,
          Suite 400,
          Los Angeles
          CA 9064
          United States of America
          Email: adam@chinabrandinggroup.com


   or to such other address, electronic mail address, or facsimile number as such party may
   hereafter specify for the purpose by notice to the other parties hereto. All such notices,
   requests and other communications shall be deemed properly delivered, given and
   received (i) upon receipt when delivered by hand, (ii) one business day after being sent
   by courier or express delivery service or by facsimile or electronic mail, or (iii) three
   business days after being sent by first-class certified mail, return receipt requested,
   provided that in each case the notice or other communication is sent to the address or
   facsimile number set forth beneath the name of such party above (or to such other address
   or facsimile number as such party shall have specified in a written notice given to the
   56




                                             EXHIBIT 2                                          63
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 58 of 98 Page ID
                                  #:685
                                                             Execution Copy

   other parties hereto).

           Section 10.08 Entire Agreement. Except as set forth in Section 6.09
   (Confidentiality Agreement), this Agreement (including any schedules and exhibits
   hereto), constitutes the entire agreement, and supersedes all other prior agreements,
   understandings, representations and warranties, both written and oral, among the parties,
   with respect to the subject matter hereof, including without limitation the Original
   Agreement and the Prior Agreement.

           Section 10.09 No Third Party Beneficiaries. Except as expressly set forth
   in Section 6.07 (Indemnification; Directors' and Officers' Insurance) of this Agreement, this
   Agreement is not intended to, and does not, confer upon any Person other than the parties
   who are signatories hereto any rights or remedies hereunder.

           Section 10.10 Severability. The provisions of this Agreement shall be deemed
   severable and the invalidity or unenforceability of any provision shall not affect the
   validity or enforceability of the other provisions hereof. If any provision of this
   Agreement, or the application thereof to any Person or any circumstance is determined by a
   court of competent jurisdiction to be invalid, void or unenforceable the remaining
   provisions hereof, shall, subject to the following sentence, remain in full force and effect
   and shall in no way be affected, impaired or invalidated thereby, so long as the economic or
   legal substance of the Transaction contemplated hereby is not affected in any manner
   adverse to either party. Upon such determination, the parties shall negotiate in good faith in
   an effort to agree upon such a suitable and equitable provision to effect the original
   intent of the parties.

          Section 10.11 Interpretation; Absence of Presumption.

           (1) For the purposes hereof, (1) words in the singular shall be held to include
   the plural and vice versa and words of one gender shall be held to include the other
   gender as the context requires; (2) the terms “hereof,” “herein,” and “herewith” and
   words of similar import shall, unless otherwise stated, be construed to refer to this
   Agreement as a whole (including the schedules and annexes hereto) and not to any
   particular provision of this Agreement, and Article, Section, paragraph, and clause
   references are to the Articles, Sections, paragraphs, and clauses to this Agreement unless
   otherwise specified; (3) the word “including” and words of similar import when used in this
   Agreement shall mean “including without limitation” unless the context otherwise requires
   or unless otherwise specified; (4) the word “or” shall not be exclusive; (5) provisions
   shall apply, when appropriate, to successive events and Transaction; (6) all references to
   any period of days shall be deemed to be to the relevant number of calendar days unless
   otherwise specified; and (7) the “$”sign shall each mean the lawful currency of the United
   States of America.

                  (i) The parties have participated jointly in negotiating and drafting this
   57




                                             EXHIBIT 2                                              64
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 59 of 98 Page ID
                                  #:686
                                                              Execution Copy

   Agreement. In the event that an ambiguity or a question of intent or interpretation arises, this
   Agreement shall be construed as if drafted jointly by the parties, and no presumption or
   burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of
   any provision of this Agreement.

           Section 10.12 Assignment. The provisions of this Agreement shall be binding
   upon and inure to the benefit of the parties hereto and their respective successors and
   assigns, provided that this Agreement shall not be assignable by any party hereto without
   the express written consent of the other parties hereto; provided that the Buyer may
   assign its rights to any Affiliate of the Parent without the prior consent of any other party
   hereto. Any purported assignment in violation of this Agreement will be void ab initio.

           Section 10.13 Attorneys' Fees. In any action at law or suit in equity to enforce
   this Agreement or the rights of any of the parties hereunder, the prevailing party in such
   action or suit shall be entitled to receive a reasonable sum for its attorneys' fees and all
   other reasonable costs and expenses incurred in such action or suit.

            Section 10.14 Remedies. Notwithstanding any other provision of this Agreement
   (other than Sections 9.05 and 10.15), the parties hereto agree that irreparable damage would
   occur, damages would be difficult to determine and would be an insufficient remedy
   and no other adequate remedy would exist at law or in equity, in each case in the event
   that any of the provisions of this Agreement were not performed in accordance with their
   specific terms or were otherwise breached (or any party hereto threatens such a breach). It
   is accordingly agreed that in the event of a breach or threatened breach of this Agreement,
   the other parties hereto shall be entitled, subject to applicable Law, to an injunction or
   injunctions to prevent breaches of this Agreement and to enforce specifically the terms and
   provisions of this Agreement. Each party hereto irrevocably waives any defenses based on
   adequacy of any other remedy, whether at law or in equity, that might be asserted as a bar
   to the remedy of specific performance of any of the terms or provisions hereof or injunctive
   relief in any action brought therefor by any other party hereto.

           Section 10.15 Exclusion of Liability. Notwithstanding any other term in this
   Agreement (whether express or implied) it is irrevocably agreed and acknowledged by the
   Buyer and the Parent and each of them that; (a) neither the Joint Official Liquidators, their
   agents, employees, firm, partners, members, advisers nor representatives shall incur any
   personal liability whatsoever under this Agreement or under any deed, instrument or
   document entered into under or in connection with it; (b) they do not enter into this
   Agreement on the basis of and do not rely, and has not relied, upon any statement,
   representation or warranty (in any case whether oral or written, and including, without
   limitation, warranties, conditions as to title, rights to dispose, quiet possession, freedom
   from encumbrances, merchantable or satisfactory quality, fitness for purpose and
   description) made or given by the Seller or the Joint Official Liquidators or by any of their
   employees, advisers or agents, or, by any other person (whether a party to this Agreement
   or not) except those expressly set forth or referred to in this Agreement; (c) except as
   58




                                              EXHIBIT 2                                               65
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 60 of 98 Page ID
                                  #:687




                                   EXHIBIT 2                              66
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 61 of 98 Page ID
                                  #:688




                                   EXHIBIT 2                              67
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 62 of 98 Page ID
                                  #:689




                                   EXHIBIT 2                              68
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 63 of 98 Page ID
                                  #:690




                                   EXHIBIT 2                                    69
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 64 of 98 Page ID
                                  #:691
                                                     Execution Copy




     [Signature Page to Second Amended and Restated Asset and Securities Purchase
     Agreement]




                                         EXHIBIT 2                                  70
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 65 of 98 Page ID
                                  #:692
                                                       Execution Copy




                                       Schedule I

                                     Target Entities


      1. RAAD Productions, LLC
      2. China SNS Group Limited
      3. Fanstang (Shanghai) Entertainment Information Consulting Co. Ltd.




       [Schedule I to Second Amended and Restated Asset and Securities Purchase Agreement]




                                         EXHIBIT 2                                       71
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 66 of 98 Page ID
                                  #:693
                                                                             Execution Copy




                                            Schedule II

                                          Warrant Value


       Inputs to Black Scholes model
        Two-year historical volatility                                                     47%
        Risk-free interest rate 1                                                        1.08%
        Time to maturity (in years)                                                          4
        Stock price on measurement date                                        $         4.52
       Exercise price                                                          $        10.00
   Value of option (per share) 2                                               $        0.70


   Hypothetical Example of Section 2.02(b)(A) Calculation:

       Number of shares purchasable under Warrants                                   6,250,000
                                                                                        50%
   Dollar value of shares potentially issuable                                 $ 2,187,500
   VWAP during 30 trading days ending on contract expiration 3                 $        8.00

   Number of shares potentially issuable 4                                            273,438


   1
       Treasury yield curve rates obtained from
        http://www.treasury.gov/resourcecenter/data-chart-center/interest-rates/Pages/TextView.
        aspx?data=yield


   2 Obtained from http://www.erieri.com/blackscholes

   3 An example amount only, to facilitate the understanding of the calculation of shares
     potentially issuable pursuant to Section 2.02(b)(A) of the Asset and Securities
     Purchase Agreement




   [Schedule II to Second Amended and Restated Asset and Securities Purchase Agreement]




                                              EXHIBIT 2                                           72
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 67 of 98 Page ID
                                  #:694
                                                          Execution Copy
   4
       Number of shares of Parent's common stock potentially issuable pursuant to Section
        2.02(b)(A) of the Asset and Securities Purchase Agreement




          [Schedule II to Second Amended and Restated Asset and Securities Purchase Agreement]



                                              EXHIBIT 2                                     73
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 68 of 98 Page ID
                                  #:695
                                                                         Execution Copy




                                        Schedule III

                                 Form of Escrow Agreement

                                        See Attached.




   [Schedule III to Second Amended and Restated Asset and Securities Purchase Agreement]




                                          EXHIBIT 2                                        74
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 69 of 98 Page ID
                                  #:696
                                                                        Execution Copy




                                        Schedule IV

                      Recipients of Management Incentive Payments


      1. $172,349 to Adam Roseman
      2. $124,678 to Azel James Hutto
      3. $62,339 to Indy Liu
      4. $64,905.90 to Neil Cao
      5. $33,003 to Rebecca Holzman
      6. $33,003 to Brittany Li
      7. $25,669 to Jake Fisch
      8. $5,500.50 to Claudie Chen
      9. $3,667 to Joy Kuang
      10. $5,500.50 to Lulu Cai
      11. $5,500.50 to Viola Liu (co-founder)
      12. $2,933.60 to Kenneth Ke (co-founder)
      13. $3,667 to Martin Key (founding advisor)
      14. $7,334 to Todd Gitlin (founding advisor)
      15. $99,975 to Tony Bobulinski (finder)
      16. $99,975 to Remark for legal fees and expenses




       [Schedule IV to Second Amended and Restated Asset and Securities Purchase Agreement]


                                           EXHIBIT 2                                     75
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 70 of 98 Page ID
                                  #:697
                                                                      Execution Copy




                                       Schedule V

                                 [Intentionally Omitted.]




       [Schedule V to Second Amended and Restated Asset and Securities Purchase Agreement]


                                        EXHIBIT 2                                       76
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 71 of 98 Page ID
                                  #:698
                                         Execution Copy

                                         Schedule VI

                                         Indebtedness




RAAD Accounts Payable
  People's Choice                                                          27,500
  Tapirdo                                                                  269,528
  Rock in Rio                                                              78,000
  IMG Rock in Rio                                                          36,000
  Total RAAD Accounts Payable                                              411,028

SNS Accounts Payable
  Tapirdo                                                                  50,000
  Total Tapirdo Accounts Payable                                           50,000

Fanstang Accounts Payable
  SIG Auditors                                                             23,000
  WeiPiao                                                                  31,000
  Indy Liu Expenses                                                        58,000
  Weibo Reach                                                              45,000
  Sohu Comic Con Revenue Share                                             30,000
  Viola Liu Expenses                                                       4,100
                                                                           12,776
  Shanghai Xin Bai Law Firm
                                                                           (RMB:85,466.64)
  Total Fanstang Accounts Payable                                          203,876



Total Indebtedness                                                         664,904




          [Schedule VI to Second Amended and Restated Asset and Securities Purchase Agreement]


                                            EXHIBIT 2                                        77
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 72 of 98 Page ID
                                  #:699
                                      Execution Copy

                                      Schedule VII

                                  Form of Distribution
                                      Agreement


                                       See attached.




     [Schedule VII to Second Amended and Restated Asset and Securities Purchase Agreement]




                                         EXHIBIT 2                                      78
  Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 73 of 98 Page ID
                                    #:700
                                                  Execution Copy

                                                Schedule 2.02(a)

                                            Closing Purchase Price
                                                  Calculation

Cash Portion of Purchase Consideration                                              7,500,000.
Indebtedness (Schedule VI)                                                           (664,904)
Cash Portion of Purchase Consideration to Distribute                                6,835,096


Distribution:
Computershare (Cash Portion of Escrow)                                                  375,000
Management Incentive Payments (Schedule IV)                                             750,000
Grant Thornton Specialist Services Ltd. (on behalf of the Official Liquidators         5,710,096
                                                                                      6,835,096




                                                     EXHIBIT 2                                   79

          [Schedule 2. 02(a) to Second Amended and Restated Asset and Securities Purchase Agreement]
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 74 of 98 Page ID
                                  #:701
                                                         Execution Copy



                                     Schedule 2.02(b)

                                    Warrant Recipients


      1. Hudson Holdings Trust
      2. SIG China Investments Master Fund III, LLLP
      3. (SIG's onshore China vehicle for USD$250k of
         their investment without an English name)
      4. Hickory Grove, LLC
      5. Anthony Bobulinski
      6. Tapirdo Enterprises, LLC
      7. The Wortsman Trust
      8. Loeb Enterprises II
      9. Mile Point Capital Partners Limited
      10. Gregory Suess
      11. William Ward




   [Schedule 2. 02(b) to Second Amended and Restated Asset and Securities Purchase Agreement]
                                          EXHIBIT 2                                      80
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 75 of 98 Page ID
                                  #:702
                                                                   Execution Copy




                                  Schedule 2.03 (iii)

                      Estimated Closing Purchase Consideration

                                     See attached.




                                           EXHIBIT
   [Schedule 2. 03(iii) to Second Amended and      2
                                              Restated                                     81
                                                       Asset and Securities Purchase Agreement]
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 76 of 98 Page ID
                                  #:703
                                                                  Execution Copy




                                 Schedule 6.01

                           Conduct Prior to Closing

                                     None.




                                          EXHIBITAsset
  [Schedule 6.01 to Second Amended and Restated   2    and Securities Purchase Agreement]   82
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 77 of 98 Page ID
                                  #:704
                                                       Execution Copy




                                          Schedule 7.02(d)
                                            Trademarks




      Trademark     Category Registration             Registrant
      Name                   Number
      Fanstang      35       11076021                 Fanstang (Shanghai) Entertainment
                                                      Information Consulting Co. Ltd.

      Fanstang      38         11076020               Fanstang (Shanghai) Entertainment
                                                      Information Consulting Co. Ltd.

      Fanstang      41         11076019               Fanstang (Shanghai) Entertainment
                                                      Information Consulting Co. Ltd.




    [Schedule 7.02(d) to Second Amended and Restated Asset and Securities Purchase Agreement]




                                          EXHIBIT 2                                       83
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 78 of 98 Page ID
                                  #:705
                                                            Execution Copy



                                           Schedule 7.02(i)

                          Form of Opinion of Counsel to Target Entities

        1.    Each of the Target Entities is a duly organized, validly existing and in good
              standing under the laws of its jurisdiction of incorporation or organization and
              is qualified to do business and in good standing and in all jurisdictions in
              which the ownership or leasing of its property or the conduct of its
              business requires such qualification.

        2.    All corporate and other proceedings required to be taken by or on the part of
              each Target Entity to authorize it to enter into such Agreements and to
              consummate the transactions contemplated thereby have been duly and properly
              taken.

        3.    The Target Equity has been duly and validly issued and, when sold as provided
              in the Agreement, will be (i) fully paid, and nonassessable and (ii) will be
              free of liens, claims or encumbrances imposed upon them by the Seller or
              any Target Entity and free of restrictions on transfer other than such restrictions
              as may be required under applicable securities laws.

        4.    To such counsel's knowledge there is no action, suit, proceeding or investigation
              pending or currently threatened against any Target Entity or its assets or
              properties (i) which, if determined adversely, would be likely to result in a
              material adverse change in the business, operations or financial condition of any
              Target Entity or its properties or assets, or in any material impairment of the
              right or ability of any Target Entity to carry on its business as now conducted
              or (ii) that questions the validity of the Agreement.

        5.    All consents, approvals, orders, authorizations or registrations, qualifications,
              designations, declarations or filings of or with any Governmental Entity on
              the part of any Target Entity required in connection with the
              consummation of the transactions contemplated by the Agreement have
              been made, obtained or effected.
        .




                                          EXHIBIT
    [Schedule 7.02(i) to Second Amended and       2
                                            Restated                                      84
                                                     Asset and Securities Purchase Agreement]
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 79 of 98 Page ID
                                  #:706                     EXECUTION COPY


                                   DISCLOSURE SCHEDULE


         The following is the Disclosure Schedule (the “Disclosure Schedule”) contemplated by
 the Second Amended and Restated Asset and Securities Purchase Agreement dated as of
 Septemb er 20, 2016 (the “Agreement”), by and among KanKan Limited, a company
 organized under the laws of the British Virgin Islands (“Buyer”), Remark Media, Inc., a
 Delaware Corporation (“Parent”), China Branding Group Ltd (In Official Liquidation), an
 exempted company incorporated under the laws of the Cayman Islands, by and through its joint
 official liquidators (“Official Liquidators”), with no personal liability, Hugh Dickson of Grant
 Thornton Specialist Services (Cayman) Ltd, 10 Market Street #765, Camana Bay, Grand Cayman,
 Cayman Islands KY1 9006 and David Bennett of Grant Thornton Recovery and Reorganization
 Ltd, 12th floor, 28 Hennessy Road, Wanchai, Hong Kong (“Seller”), Adam Roseman
 (“Seller Management”) and other relevant parties thereto.
        Capitalized terms used in this Disclosure Schedule without definition have the respective
 meanings ascribed to them in the Agreement.

         Section references herein are to Sections of the Agreement. Summaries of or references
 to actual documents attached hereto are qualified in their entirety by reference to such
 documents. This Disclosure Schedule is qualified in its entirety by reference to the specific
 provisions of the Agreement, and is not intended to constitute, and shall not be construed as
 constituting, representations or warranties of the Seller Management and each of the Target
 Entities except as and to the extent provided by the Agreement or specifically stated as such in
 the disclosure. Any fact or item disclosed on any Section to this Disclosure Schedule which
 may be applicable to another Section of this Disclosure Schedule will be deemed to be made
 with respect to such other Section if reasonably apparent from the face of such disclosure,
 regardless of whether or not a specific cross reference is made thereto. The disclosures in this
 Disclosure Schedule shall not vary, change or alter the language of the representations and
 warranties contained in the Agreement. The inclusion of any item on any Section shall not
 constitute an admission as to its materiality as it relates to any provision of the Agreement or an
 admission that a violation, right of termination, default, liability or other obligation of any kind
 exists with respect to such item (except to the extent such item is specifically listed in response
 to a representation or warranty to such effect in the Agreement), but rather is intended only to
 qualify certain representations and warranties in the Agreement and to set forth other
 information required by the Agreement.

         Headings have been inserted for convenience of reference only and shall in no way have
 the effect of amending or changing the express description of the corresponding Sections of the
 Agreement as are set forth in the Agreement.

        The information in the Disclosure Schedule is disclosed confidentially. In disclosing the
 information set forth herein, the Warrantors expressly do not waive any attorney-client privilege
 associated with any such information or any protection afforded by the “work product doctrine”
 with respect to any of the matters disclosed herein.




                                                 -1-

                                            EXHIBIT 2                                             85
                                    DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 80 of 98 Page ID
                                  #:707                  EXECUTION COPY


 Section 4.01 Organization, Good Standing and Qualification

 Seller was placed into official liquidation (the "Official Liquidation") by Order of the Grand
 Court of the Cayman Islands dated 18 August 2016 and filed 22 August 2016, by which the
 Official Liquidators were appointed over the Seller; Pursuant to the terms of the order made
 by the Grand Court, the Official Liquidators are expressly authorised, on behalf of the Seller
 (and with no personal liability), to enter into this Agreement.




                                              -2-

                                           EXHIBIT 2                                              86
                                   DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 81 of 98 Page ID
                                  #:708                     EXECUTION COPY


 Section 4.02 Target Equity

         Tapirdo, Hudson Trust, and Hickory Grove are the shareholders of one of the Target
 Entities, RAAD Productions, LLC, a California company. All of the equity securities of
 RAAD a r e i n p r o c e s s o f b e i n g t r a n s f e r r e d from the current shareholders of RAAD
 to the Seller, which process will be completed prior to the Closing.




                                                  -3-

                                             EXHIBIT 2                                               87
                                     DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 82 of 98 Page ID
                                  #:709                    EXECUTION COPY


 Section 4.03 Corporate Authority

 Pursuant to the terms of the order made by the Grand Court, the Official Liquidators are
 expressly authorised, on behalf of the Seller (and with no personal liability), to enter into this
 Agreement.




                                                  -4-

                                             EXHIBIT 2                                                88
                                     DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 83 of 98 Page ID
                                  #:710                    EXECUTION COPY


 Section 4.04 Consents and Approvals

 1. Office Lease for 11400 Olympic Blvd. dated as of September 16, 2015 by and between
 Douglas Emmett 2007, LLC and China Branding Group LTD. has a change of control provision
 and an anti-assignment provision.

 2. Cooperation Agreement dated as of January 26, 2016 by and between China Branding Group,
 LTD. and Attract China has an anti-assignment provision.




                                          EXHIBIT 2                                      89
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 84 of 98 Page ID
                                  #:711                  EXECUTION COPY


 Section 4.05 Financial Statements

        See attached.

        The Financial Statements may not contain all footnotes and year-end adjustments
 required under GAAP.




                                            -6-


                                          EXHIBIT 2                                       90
                                  DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 85 of 98 Page ID
                                      #:712
                             China Branding Group Ltd                        Page                                  1
                                                          Financial Statement
                                                             As of Dec 31, 2015




          China Branding Group-CBG, CEG,CCG, CSG, RAAD
          Consolidated balance sheet-unaudited (in USD)
          Dec 31,2015
                                                                                   2015/12/31         Notes

                                                                                  CONSOLIDATION
          ASSETS
             Current Assets
                 Checking/Savings
                     Cash in bank                                                         164,253


                  Total Checking/Savings                                                  164,253


                  Other Current Assets
                      Account receivable                                                 1,467,944      i
                      Amount due from shareholder                                           43,833
                      Inventory                                                            142,978     ii
                      Prepaid expenses                                                     172,496
                      Prepayment                                                           155,965     iii
                      Deposit                                                               28,054     iv
                      Other receivable                                                     221,285
                  Total Other Current Assets                                             2,232,556

              Total Current Assets                                                       2,396,808


             Fixed Assets
                 Computer                                                                   7,659
                 Furniture and equipment                                                   10,034
             Total Fixed Assets                                                            13,766
             Other Assets
                 Intangible asset,net                                                      128,521     v
                 Capitalized IT development, net                                             6,722     vi
             Total Other Assets                                                            135,243
          TOTAL ASSETS                                                                   2,545,818


          LIABILITIES & EQUITY
              Liabilities
                  Current Liabilities
                        Other Current Liabilities
                            Account payable                                                859,478
                            Other payable                                                  246,144
                            Short-term Loan                                                246,754     vii
                        Total Other Current Liabilities                                  1,352,375


                  Total Current Liabilities                                              1,352,375

                  Other Liabilities
                           Long-term loan                                                3,195,929     vii
                           Convertible notes                                             1,500,000     vii


              Total Liabilities                                                          6,048,304


              Equity
                  Share capital                                                          5,340,373
                  Retained earnings                                                     (7,223,571)
                  Net income                                                            (1,619,288)
              Total Equity                                                              (3,502,486)


          TOTAL LIABILITIES & EQUITY                                                     2,545,818




                                                                 EXHIBIT 2                                    91
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 86 of 98 Page ID
                                  #:713
            China Branding Group
            Consolidated income statement-unaudited (in USD)
            For the period from January 1 to Dec 31 2015




                                                                      Dec 31, 2015
                                                                    CONSOLIDATION         Notes
               Ordinary Income/Expense
                  Revenues
                      Production revenue                                     2,562,737
                      Live events                                            1,853,092
                      Agency revenue                                         2,809,871
                      Studio marketing & analytics                             130,000
                      Others                                                    79,798
                  Total Revenues                                             7,435,498     viii

                   Cost of Revenues
                       Production cost                                         674,818
                       Live events cost                                        639,000
                       Agency cost                                           2,298,058
                       Studio marketing & analytics                             47,184
                   Total Cost of Revenues                                    3,659,060

               Gross Profit                                                  3,776,438

                   SG&A Expenses
                       Bank charges                                              6,190
                       Computer and internet expenses                           15,868
                       Consulting fee-general                                  133,858
                       Exchange difference                                       1,377
                       Insurance expense                                        30,576
                       Marketing expenses                                       29,091
                       Meals and entertainment                                   2,724
                       Office expenses                                          36,948
                       Payroll expenses                                      2,022,094
                       Professional fees                                        42,589
                       PR                                                       32,999
                       Recruiting fee                                           33,790
                       Rent                                                    527,315
                       Telephone expense                                         4,905
                       Travel expense                                          596,568
                       Others                                                   24,530
                   Total SG&A Expenses                                       3,541,422
               EBITDA                                                          235,016

                   Interest, depreciation & amortization                      (143,320)

               Net Income before Tax (EBT)                                      91,696

                   Minority interest expense from Comic Con                   (789,507)    ix
                   Non-operating expenses                                      (94,454)
                   Tax Expenses                                                (11,094)

               Net Income/(Loss)                                              (803,359)

               Shareholder's convertible loan interest expense                (815,929)




                                                        EXHIBIT 2                                 92
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 87 of 98 Page ID
                                  #:714                     EXECUTION COPY


 Section 4.06 Absence of Certain Changes

See Sections 4.01 and 4.17. In 2016, a management incentive plan was approved in an aggregate
amount of US$750,000, to be allocated among the members of management and other third parties
by the Chief Executive Officer of the Seller in connection with the closing of the transactions
contemplated by the Agreement. Notwithstanding the forgoing, in consideration of their right to
receive the Management Incentive Payments under the Agreement, the participants in the Seller's
outstanding management incentive plan will be required to waive their rights to receive payment
from the Seller under such management incentive plan at or prior to the Closing.

Certain of the Seller’s outstanding promissory notes have become due and payable as the
maturity date has passed on or about April 2016, but Seller has not been able to pay off such
indebtedness. The proceeds from the transactions contemplated by the Agreement will be
applied pursuant to Cayman Islands law and in accordance with the terms of the Distribution
Agreement.

The Seller is in Official Liquidation.




                                              -7-


                                             EXHIBIT 2                                       93
                                     DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 88 of 98 Page ID
                                  #:715                     EXECUTION COPY


 Section 4.07 Litigation and Liabilities

 See Sections 4.01 and 4.17

 (a)

 Seller faces a potential claim from Dwayne Wade (NBA basketball player). On July 15, 2012
 Seller entered into an agreement with Wade, pursuant to which Wade was paid US$300,000 of
 the total potential US$1,050,000 in compensation contemplated by the agreement. However,
 thereafter, Wade was released from his obligations, but the Seller was not to be released from its
 obligations until a mutually negotiated settlement was signed. At that time, Wade indicated a
 willingness to settle for US$350,000, but a settlement agreement was never entered into. Wade
 has now sent written communication implying that he may be entitled to more. However,
 Seller believes it has numerous defenses against Wade’s requests including Wade’s failure
 to act reasonably in approving any of the designs proposed by Seller. The foregoing
 disclosure shall be for informational purposes only and will not modify any representations and
 warranties of the Seller in the Agreement.

 (b)

 On June 14, 2016, Seller received a letter from SIG China Investments Master Fund III, LLLP
 (“SIG”), holder of Series B Preferred Shares of the Seller, claiming that the transfer of certain
 funds of the Seller to Tapirdo Enterprises, LLC and ARC China Holdings Limited, two entities
 controlled by Adam Roseman, constituted a breach of Section 7.1(a) of the Series B Preferred
 Shares Subscription Agreement entered into by and among Seller, SIG and certain other parties
 dated as of February 1, 2013 (the “Series B SPA”). However, Seller Management believes the
 transaction was fully compliant with the Series B SPA, because the funds were used for general
 working capital needs related to the Seller and its subsidiaries, as permitted by Section 7.1(a) of
 the Series B SPA.




                                                 -8-


                                            EXHIBIT 2                                             94
                                    DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 89 of 98 Page ID
                                  #:716                     EXECUTION COPY


 Section 4.08 Employee Benefits

 (i) Target Benefit Plans

    •   U.S. Employee Benefits – medical, dental and vision insurance fully paid by Seller, 14
        days of paid time off annually (including personal and vacation days), 5 days of paid
        bereavement leave for an immediate family member and 2 days of paid bereavement
        leave for non-immediate family members, 12 weeks of paid maternity leave
        (supplementary to State Disability insurance partial wages).
            o Blue Shield Health Insurance
            o Aetna Dental Insurance
            o Copower Vision Insurance




    •   China Employee Benefits – social insurance fully paid by Fanstang (Shanghai)
        Entertainment Information Consulting Co. Ltd., which includes endowment insurance,
        work-related injury and medical insurance fully paid by Fanstang (Shanghai)
        Entertainment Information Consulting Co. Ltd., 16 weeks of paid maternity leave
        (supplementary to social insurance partial wages), severance pay depending on time
        employed by Fanstang (Shanghai) Entertainment Information Consulting Co. Ltd., 10-15
        days of paid time off annually (including personal and vacation days).




                                              -9-


                                          EXHIBIT 2                                         95
                                  DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 90 of 98 Page ID
                                  #:717                     EXECUTION COPY


 Section 4.10 Material Contracts

 (b)

 Memorandum of Understanding by and among China Branding Group Limited, Screen Engine,
 LLC and ROAR, LLC

 (d)

 Offer Letter issued by China Branding Group Limited to Mr. Azel James Hutto IV on April 26,
 2016, which shall be terminated at Closing.

 Executive Employment Agreement between China Branding Group Limited and Adam Roseman
 dated January 31, 2013, which shall be terminated at Closing.

 Assignment Agreement by and among China Branding Group Limited, RAAD Production, LLC
 and Adam Roseman dated April 27, 2016, whereby the employment relationship of Adam
 Roseman was assigned to RAAD Production, LLC.

 (e)

 Rock in Rio China Term Sheet between RAAD Productions, LLC (FansTang) and Rock World
 USA, LLC dated March 2, 2015

 (f)

 Office Lease between Douglas Emmett 2007, LLC and China Branding Group, Ltd. dated
 September 16, 2015.

 Office Lease between 范 丝 堂 （ 上 海 ） 文 化 信 息 咨 询 有 限 公 司 (Fanstang (Shanghai)
 Entertainment Information Consulting Co. Ltd.) and 上 海 乔 华 房 产 经 营 管 理 有 限 公 司
 (Shanghai Qiaohua Real Property Operation Management Co. Ltd.) dated September 5, 2014.

 (i)




 Seller also has the following loans outstanding:




                                                -10-


                                            EXHIBIT 2                                     96
                                    DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 91 of 98 Page ID
                                  #:718                     EXECUTION COPY


 Lender           /   Maturity       Loan Amount (USD)           Documentation
 Creditor
 Loeb                 7 April 2016   US$100,000                  Senior Secured Promissory Note
 Enterprises II                                                  dated April 7, 2015; Pledge
                                                                 Agreement dated April 7, 2015

 Tony                 14      April US$650,000                   Senior Secured Promissory Note
 Bobulinski           2016                                       dated April 14, 2015, as
                                                                 amended; Pledge Agreement
                                                                 dated April 14, 2015, as
                                                                 amended
 Wortsman             21 May 2016    US$100,000                  Senior Secured Promissory
 Trust                                                           Note dated May 21, 2015;
                                                                 Pledge Agreement dated May
                                                                 21, 2015



 Mile       Point     30 July 2016   US$50,000                   Secured Promissory Note
 Capital                                                         dated July 30, 2015; Pledge
                                                                 Agreement dated July 30,
                                                                 2015
 Hickory              30       April US$5,164,,167.51            Secured Promissory Note dated
 Grove                2016;     July (including all applicable April 30, 2015; Pledge
                      10, 2016       interest      and       the Agreement dated April 30, 2015;
                                     US$495,000 noted below)     Senior Secured Promissory Note
                                                                 dated July 10, 2015, as
                                                                 amended; Pledge Agreement
                                                                 dated July 10, 2015, as amended


 Tapirdo              7 February     US$700,000                  Senior Secured Promissory
 Enterprises          2017                                       Note dated February 7, 2016;
                                                                 Pledge Agreement dated
                                                                 February 7, 2016
 Hudson               14 August      US$25,000                   Senior Secured Convertible
 Holdings             2015                                       Promissory Note
 Trust

 Gregory              24 June 2015 US$7,500                      Secured Convertible
 Suess                                                           Promissory Note


 William              24 June 2015 US$7,500                      Secured Convertible
 Ward                                                            Promissory Note



                                                   -11-


                                                EXHIBIT 2                                          97
                                        DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 92 of 98 Page ID
                                  #:719                     EXECUTION COPY




 Loan agreement dated 18 December 2014, for the RMB equivalent of US$250,000, entered into
 between Beijing Pinewood Network Technology Limited (also referred to as 'Songshulin') as
 lender, Fanstang (Shanghai) Entertainment Co., Ltd as borrower, and the Seller as guarantor
 (also referred to as the 'Songshulin loan agreement').

 In addition, Seller obtained from Hickory Grove an additional loan of approximately
 US$495,000, the purpose of which was to fund working capital needs of the Company prior
 to Closing. Note: An additional US$ 255,000 was provided by Hickory Grove to the
 Company after June 2, 2016

 (n)

 Television Programs Broadcast License Agreement between China Branding Group and MIAO
 International Limited dated December 14, 2015.




                                           -12-


                                         EXHIBIT 2                                        98
                                 DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 93 of 98 Page ID
                                  #:720                     EXECUTION COPY


 Television License Agreement between The Production Center of The Satellite Movie Channel
 Under The Administration of Radio, Film & Television of The People’s Republic of China dated
 December 10, 2015.

 Television Programs Exclusive License Agreement between 范丝堂（上海）文化信息咨询有
 限公司(Fanstang (Shanghai) Entertainment Information Consulting Co. Ltd.) and 飞狐信息技术
 （天津）有限公司 (Feihu Information Technology (Tianjin) Co. Ltd.) in 2016.

 Television Programs Exclusive License Agreement between 范丝堂（上海）文化信息咨询有
 限公司 (Fanstang (Shanghai) Entertainment Information Consulting Co. Ltd.) and 乐视体育文
 化产业发展（北京）有限公司 (Leshi Athletic Culture Industry Development (Beijing) Co.
 Ltd.) dated February 2016.

 (o)

 Content Cooperative Agreement between 湖南快乐阳光互动娱乐传媒有限公司 (Hunan Kuaile
 Yangguang Interactive Entertainment Media Co. Ltd.) and 范丝堂（上海）文化信息咨询有限
 公司 (Fanstang (Shanghai) Entertainment Information Consulting Co. Ltd.) in 2015.

 Dick Clark’s New Year’s Rocking Eve Content Cooperative Agreement between 乐视网信息技
 术（北京）股份有限公司 (Leshiwang Information Technology (Beijing) Company Limited by
 Shares) and China Branding Group Ltd dated December 28, 2015.

 2016 Rock in Rio Lisbon Music Festival Content Cooperative Agreement between 乐视网信息
 技术（北京）股份有限公司 (Leshiwang Information Technology (Beijing) Company Limited
 by Shares) and China Branding Group Ltd dated April 15, 2016.

 License Agreement dated as of August 28, 2014 by and between RAAD Productions, LLC and
 One Three Television, LLC.

 License Agreement for 2014, 2015, 2016 American Music Awards dated as of June 3, 2014 by
 and between dick clark productions, inc. and China Branding Group Ltd.

 License Agreement for 2014, 2015, 2016 Billboard Music Awards dated as of May 7, 2014 by
 and between dick clark productions, inc. and China Branding Group Ltd.

 License Agreement for 2015, 2016, 2017 Golden Globe Awards dated as of June 3, 2015 by and
 between dick clark productions, inc. and China Branding Group Ltd.

 Content Distribution Agreement dated as of January 1, 2015 by and between RAAD
 Productions, LLC and Jukin Media.

 Content Marketing Agreement dated as of September 12, 2015 by and between Fanstang
 (Shanghai) Entertainment Information Consulting Co. Ltd. and Leo Burnett Shanghai
 Advertising Company Limited.


                                             -13-


                                          EXHIBIT 2                                        99
                                  DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 94 of 98 Page ID
                                  #:721                     EXECUTION COPY


 2016 Sales and Marketing Service Agreement effective as of February 1, 2016 by and between
 Fanstang (Shanghai) Entertainment Information Consulting Co. Ltd. and Zhuhai Red Bull
 Beverage Sales Co. Ltd.

 Product License Agreement for 2016, 2017, 2018 Prime Time Emmy Awards dated as of May 11,
 2016 by and between Academy of Television Arts and Sciences by its appointed agent Content
 Media Corporation International Limited and RAAD Productions, LLC.

 Content Cooperative Agreement for 2016, 2017 and 2018 Prime Time Emmy Awards dated as of
 June 20, 2016 by and between 湖 南 快 乐 阳 光 互 动 娱 乐 传 媒 有 限 公 司 (Hunan Kuaile
 Yangguang Interactive Entertainment Media Co. Ltd.) and 范丝堂（上海）文化信息咨询有限
 公司 (Fanstang (Shanghai) Entertainment Information Consulting Co. Ltd.)

 License Agreement dated as of January 29, 2016 by and between Tagkast, INC. and China
 Branding Group.

 Sponsorship Agreement dated or around as of February 1, 2016 by and between Vitacoco and
 Fanstang.




                                            -14-


                                         EXHIBIT 2                                      100
                                 DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 95 of 98 Page ID
                                  #:722                     EXECUTION COPY


 Section 4.11(iii) Specified Encumbrances

 All assets (including intangible assets) of Seller in the United States, including without limitation
 its content library, license agreements, and physical assets, such as production equipment, were
 pledged to certain of Seller’s creditors. To Seller Management’s Knowledge, no such
 pledge was ever perfected.

 The creditors that entered into a pledge agreement (but never perfected such pledge to Seller
 Management's Knowledge) include:
            • Hickory Grove
            • Tony Bobulinski
            • Tapirdo Enterprises
            • Loeb Enterprises II
            • Wortsman Trust
            • Mile Point
            • Gregory Suess
            • William Ward




                                                 -15-


                                             EXHIBIT 2                                             101
                                     DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 96 of 98 Page ID
                                  #:723                     EXECUTION COPY


 Section 4.12 Taxes and Tax Returns

 RAAD Productions, LLC and RAAD Promotions, LLC have both filed tax return extensions and
 taxes are now due 9/15 for both entities. RAAD Productions, LLC owes about USD$4,500 and
 RAAD Promotions, LLC owes about USD$800.




                                           -16-


                                        EXHIBIT 2                                     102
                                DISCLOSURE SCHEDULE
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 97 of 98 Page ID
                                  #:724
                                                           EXECUTION COPY


 Section 4.16 Brokers and Finders


 Pursuant to an advisory agreement dated 25 June 2015 (the "Advisory Agreement"), China
 Branding Group Limited (“CBG”) engaged Houlihan Lokey Capital Inc. (“Houlihan
 Lokey”) as its exclusive financial advisor in connection with the possible transactions
 involving more than 50% of CBG’s business, assets or equity interests.

 The Advisory Agreement provided that CBG would pay Houlihan Lokey the following fees:

    (a) US$150,000 as the retainer fee (payable in the form of 300,000 CBG shares).

    (b) Transaction fee calculated as follows:

        (i)     For a transaction value up to US$35 million, 3% subject to a US$1
                million minimum fee; plus

        (ii)    For a transaction value in excess of US$35 million and up to US$50 million,
                5% of such incremental value; plus

        (iii)   For a transaction value in excess of US$50 million, 6.5% of such
                incremental value.

The Official Liquidators will enter into a compromise agreement with Houlihan Lokey, pursuant
to which CBG will compromise its liabilities to Houlihan Lokey under the Advisory Agreement
on the following terms:

   (a) The Official Liquidators shall pay US$250,000 to Houlihan Lokey on the next Business
       Day following the Closing Date; and
   (b) The Official Liquidators shall transfer Warrants to acquire 40,000 Remark shares on
       substantially similar terms as the other Warrants to Houlihan Lokey on the next Business
       Day following the Closing Date.




                                             EXHIBIT 2                                      103
Case 2:19-cv-02963-MWF-JPR Document 27-2 Filed 07/24/19 Page 98 of 98 Page ID
                                  #:725
                                                           EXECUTION COPY


 Section 4.17 Solvency

 A petition was filed against the Company by one of its creditors on the grounds that it is
 unable to pay its debts. By Order of the Grand Court dated 18 August 2016 and filed on 22
 August 2016, the Company was placed into official liquidation and the Official Liquidators
 appointed.




                                          EXHIBIT 2                                      104
